CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN MORICHE
Página 1 1 de 55

AGENCIA NACIONAL DE HIDROCARBUROS
o, a o i

CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS;

+-SECTOR: MORICHE !

CONTRATISTA: UNIÓN TEMPORAL MORICHE

f FECHA EFECTIVA: FEBRERO 21 DE 2005 .

Los contratantes, a saber: por una parte, la Agencia Nacional de Hidrocarburos, en
adelante ANH, unidad administrativa especial adscrita al Ministerio de Minas y
Energía, creada por el Decreto Ley 1760 de Junio 26 de 2003, con domicilio principal
en Bogotá, D.C., representada por JOSE ARMANDO ZAMORA REYES, mayor de

omiciliado en Bogotá, D.C., quien manifiesta: 1. Que en su carácter dé Director
General de ta ANH obra en representación de esta Agencia, y 2. Que' para la
celebración del presente Contrato ha sido autorizado por el Consejo Directivo de la
ANH/ según consta en el Actá No. 025 del 24 de noviembre del 2004 y por la otra
parte la UNIÓN TEMPORAL MORICHE, representada por el señor JUAN MANUEL
PELAEZ, mayor de edad, con domicilio en Bogotá, identificado con la cédula de
ciudadanía número 71.585.526, quien manifiesta: 1. Que en su calidad de
Representante Legal obra en representación de la UNIÓN TEMPORAL MORICHE.
2. Que para celebrar el presente contrato está plenamente autorizado según consta
en el Contrato de Unión Temporal de fecha 27 de octubre de 2004 y en el otrosi al
mismo, de fecha 22 de diciembre de 2004. 3. Que manifiesta bajo la gravedad del
juramento que no está incurso en causal alguna de incompatibilidad o de inhabilidad
E para ¡celebrar el presente contrato y 4. Que la UNIÓN TEMPORAL MORICHE ha
“Y acreditado que tiene y se obliga a mantener la capacidad financiera, la competencia
E técnica y las habilidades profesionales necesarias para ejecutar las actividades de
q que trata este contrato. La UNIÓN TEMPORAL MORICHE está conformada por las
7 compañías ) PETROLEOS COLOMBIANOS LIMITED, sociedad organizada de
f acuerdo con las leyes de Islas Bahamas, con domicilio principal en la colonia Inglesa
“de las Islas Bahamas, con una sucursal establecida en Colombia y domicilio principal
men Bogotá, D.C., según la escritura pública No. 2587 del 25 de junio de 1966,
otorgada en la Notaria Cuarta (4*) del Circulo de Bogotá, D.C:, representada por
BATRICIA ARBELAEZ, mayor de edad, ciudadana colombiana, identificada con la
No. 41'478.342 expedida en Bogotá; ii) SHERIDAN OIL 8 GAS, sociedad
do de acuerdo con las leyes de Aruba, con domicilio principal en Aruba, con

«O

al" ORIGINAL
E

¡ identificado con la cédula de ciudadania No. 19.303.017 expedida en Bogotá,

o

1 “> . CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN MORICHE

una sucursal establecida en Colombia y domicilio principal en Bogotá, D.C., según la
escritura pública No. 1018 del 20 de mayo de 2004, otorgada en la Notaria Veintidós
(22) del Circulo de Bogotá, D.C., representada por JUAN MANUEL PELAEZ
GONZÁLEZ, mayor de edad, ciudadano colombiano, identificado: con la cédula No.
171585. 526, y iii) GEOCONSULT ASESORIAS GEOLÓGICAS LTDA, sociedad
colombiana, con domicilio principal en Bogotá, D.C., según la escritura pública No.
1725 del 22 de marzo de 1995, otorgada en la Notaría Once (11) del Círculo de
Bogotá. D.C., representada por NELSON AGUSTO ALVAREZ BASTOS, máyor de
edaa, ciudadano colombiano, identificado con la cédula No. 91* 269. 656 expedida en

La UNIÓN TEMPORAL MORICHE confórmada por las compañías antes
mencionadas se denominará para todos los efectos EL CONTRATISTA. :

NOTA: Si EL CONTRATISTA no tiene sucursal en Colombia al momento de la
Celebración del presente contrato, se incluirá “el siguiente texto: “Como
condición resolutoria del presente contrato, EL. CONTRATISTA se obliga a
constituir una sucursal debidamente establecida en Colombia, con domicilio
principal en la ciudad de Bogotá D.C., dentro de los sesenta (60) días
á calendario siguientes a la fecha de firma.

3 La ANH y EL CONTRATISTA hacen constar que han celebrado el contrato
[contenido en las siguientes Cláusulas: .

CLAUSULA 1 - DEFINICIONES

“tendrán los mismos significados que aqui se les otorgan.

4.4, Abandono: Es el taponamiento y abandono de pozos, el desmantelamiento de
Consthucciones y la limpieza y restauración ambiental de las áreas donde se hubieren
realizado"Operaciones de Exploración, Evaluación o Explotación en Virtud de este
contrato*conforme a la legislación colombiana. :

Página: 2 de: 55.

¡ CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN MORICHE
Ñ Página 3 de 55

> Ta, Área Contratada: Es la superficie y su proyección en el subsuelo identificada en

la Cláusula 3'y alinderada en el Anexo A, en la cual EL CONTRATISTA está

Y autorizado, en virtud de este contrato, para efectuar las Operaciones de Exploración,
* Evaluación y Explotación de Hidrocarburos que son objeto del mismo.

1.5, Área de Evaluación: Es la porción del Área Contratada en la cual EL ]
$ CONTRATISTA realizó un Descubrimiento y en la que ha decidido llevar á cabo un
Programa de Evaluación para establecer o no su comercialidad, de acuerdo con la
Cláusula 7. Esta área estará enmarcada por un poligono regular en superficie,
preferiblemente de cuatro lados, que comprenderá la envolvente de la proyección
jjvertical en superficie de la estructura o trampa geológica que contiene el
Descubrimiento. .

4. 6. Área de Explotación: Es la porción del Área Contratada en la cua! se localiza
uno O, más Campos Comerciales, como se establece en la Cláusula .9 (numeral 9. 3)
del presente contrato. E! área de cada Campo Comercial comprenderá la envolvente
9 de la proyección vertical en superficie del yacimiento o yacimientos que lo integran, y

3 ¡que defina-el Ministerio de Minas y Energía, de conformidad con el Decreto 3229 de

: ¿noviembre 11 de 2003, o con las normas que lo modifiquen o sustituyan.
A
+47. Barril: Es la unidad de medida del volumen de Hidrocarburos Líquidos que -

po de cuarenta y dos (42) galones de los Estados Unidos de América, corregidos
a condiciones estándar (una temperatura de sesenta grados Fahrenheit (60* Pya
una (m atmósfera de presión absoluta).

Oo -1.8. Buenas Prácticas de la Industria del Petróleo: Son las operaciones y los

procedimientos buenos, seguros y eficientes comúnmente empleados por operadores

* prudentes y diligentes en la industria internacional del petróleo, bajo condiciones y
circunstancias similares a las que se presenten en desarrollo de las actividades de
este contrato, principalmente en aspectos relacionados con la utilización de métodos
7 procesos adecuados para obtener el máximo beneficio económico en la
recuperación final de las reservas, la reducción de las pérdidas, la seguridad
operacional y la protección del medio ambiente, entre otros, en cuanto no contrarien
la ley colombiana.

y a 9. Campo Comercial: Es la “porción del Área Contratada en cuyo subsuelo existen
uno o más yacimientos descubiertos, que EL CONTRATISTA ha decidido explotar.

410% Declaración de Comercialidad: Es la: comunicación. escrita de EL
(CONTRATISTA a la ANH, mediante la cual declara que el Descubrimiento que ha
hecho ene! Área Contratada es un Campo Comercial.

111115 Descubrimiento: Se entiende que existe yacimiento descubierto de
Hidrocarburos cuando mediante perforación con taladro o con equipo asimilable y las”

ORIGINAL

4
e

1 . - CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN MORICHE
r a . Página 4 de 55

!

correspondientes pruebas de fluidos, se logra el hallazgo de la roca en la cual 'se
encuentran acumulados los Hidrocarburos y que se comporta como unidad
independiente en cuanto a.mecanismos de producción, propiedades petro-! "físicas y
propiedades de fluidos.

1.12. Descubrimiento de Gas Natural No Asociado: Es el Descubrimiento cuya

prueba oficial de producción, en el entendido de que esa prueba sea representativa
del yatimiento o yacimientos descubiertos, indique una Relación Gas Aceite (RGA)

“ mayor. a 7.000 pies cúbicos estándar de gas por:cada barril de Hidrocarburos
Líquidos y una composición molar de heptanos (C7+) menor de 4.0%. Se entiende

por RGA la relación entre el volumen de Gas Natural en pies cúbicos por día y el
volumen de Hidrocarburos Líquidos en barriles por día producidos por un pozo y la
compesición molar de heptano (C7+) como el porcentaje molar de heptanos y demás
Hidrocarburos de mayor peso molecular. La Relación Gas Aceíte (RGA) de un
Descubrimiento que tiene varios yacimientos 'se determinará con base en el
promedio ponderado de la producción de cada yacimiento y la composición molar de

. heptano (C7+) como el promedio aritmético simple.

1.13. Día: Periodo de veinticuatro (24) horas que se inicia a las cero horas (00: 00) y
termina a las veinticuatro horas (24:00).

1.14. Desarrollo u Operaciones de Desarrollo: Son las actividades y obras
realizadas por EL CONTRATISTA, que incluyen, sin ser éste un listado exhaustivo,
la perforación, completamiento y equipamiento de pozos de desarrollo; el diseño,
construcción, instalación y mantenimiento de equipos, tuberías, líneas de
transferencia, tanques de almacenamiento, métodos artificiales de producción,
sistemas de recuperación primaria y mejorada, sistemas de trasiego, tratamiento,
almacenamiento, entre otros, dentro de un Área de Explotación en el Área
Contratada y fuera de ella en cuanto resulte necesario.

1.15, Exploración u Operaciones de Exploración: Son todos aquellos estudios,
trabajos y obras que EL CONTRATISTA ejecuta para determinar la existencia y
ubicación de Hidrocarburos en el subsuelo, que incluyen pero no están limitados a

métodos geofísicos, geoquímicos, geológicos, cartográficos, y en general, las

actividades de prospección superficial, ta perforación de Pozos Exploratorios y otras
operaciones directamente relacionadas con la búsqueda de Hidrocarburos en el

subsuelo.

: CONTRATO DE EXPLORACIÓN, Y EXPLOTACIÓN MORICHE
A : a o Página 5 de 56

4

determinar, entre otros, la viabilidad de. extraer tales Hidrocarburos «en cantidad y

calidad económicamente explotables y el impacto que sobre el medio ambiente y el

entomo social'pueda causar su explotación comercial. Tales operaciones incluyen la
perforación de Pozos de Exploración, la adquisición de programas sísmicos de
detalle, la ejecución de pruebas de producción, y, 'en general, otras operaciones
orientadas. a determinar si el: Descubrimiento es un Campo Comercial y para
delimitarlo. ¿

1.17. Explotación: Comprende el Desarrollo y la Producción.

1.18. Fecha Efectiva: Es el día en que se suscribe el presente contrato y a partir del
cual se comenzarán a contar todos los plazos del mismo. a

1.19. Gas Natural: Es la mezcla de Hidrocarburos en estado gaseoso a condiciones

_ estándar (una temperatura de sesenta grados Fahrenheit (60 F) y-a-una (1)

atmósfera de presión absoluta) compuesta por los miembros más volátiles de la serie
parafínica de Hidrocarburos. -

4.20. | Hidrocarburos: Son todos. los * compuestos orgánicos constituidos
principalmente por la mezcla natural de carbono e hidrógeno, así como también'de
aquellas sustancias que los acompañan o se derivan de ellos. :

1.21. Hidrocarburos Líquidos: Son todos los Hidrocarburos producidos en el Área
Contratada que en condiciones estándar de temperatura y presión (60 grados
Fahrenheit y a una (1) atmósfera de presión absoluta) están en estado líquido en la

cabeza del pozo o en el separador, asi como los destilados y condensados que se .

extraen del gas.

4,22. Hidrocarburos Líquidos Pesados: Son todos los Hidrocarburos Líquidos con

una gravedad API igual o inferior a quince grados (15? API). .

1.23. ¡Interés Moratorio: Cuando se trate de pesos, será la máxima tasa de interés
-moratório legalmente permitida certificada por la autoridad competente; cuando se

trate de dólares de los Estados Unidos de América, será la tasa principal: LIBOR
(London Interbank Borrowing Offered Rate) a tres (3) meses para los depósitos en
dólares, incrementada en cuatro puntos porcentuales (LIBOR más 4%).

1.24. Mes: Período contado a, partir de cualquier Día de un mes calendario y que
termina el Día anterior al mismo Dia del mes calendario siguiente o, si se trata: del
Día primero, el último Día del'mes en curso.

ul25MpPartes: A la suscripción del Contrato, la ANH y EL CONTRATISTA.
Posteriormente y, en cualquier tiempo, la ANH de una parte y EL CONTRATISTA y/o
sus cesionarios debidamente aceptados por la ANH, de la otra.

ORIGINAL

l

| o. . . : CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN MORICHE
| y Página 6 de 55
|

Cuando la Parte CONTRATISTA esté conformada por un número plural de
empresas, entre ellas designarán a una sola que actúe como -su ! representante, ante
la ANH. -

1.26. Periodo de Exploración: Es el lapso de seis (6) Años contado « a partir de la
Fecha Efectiva, así como cualquier prórroga otorgada, durante el cual EL
CONTRATISTA deberá llevar a cabo el Programa Exploratorio Mínimo.

1.27. | Período de Explotación: Es, respecto de cada Área de Explotación, el lapso
de hasta veinticuatro (24) Años y sus extensiones, si las hay, contado desde la fecha
de la |Declaración de Comercialidad del Campo Comercial correspondiente, durante
el cual EL CONTRATISTA deberá realizar las Operaciones de Desarrollo y de

. Prodicción.

1.28. Plan de Explotación: Es el documento guía preparado por EL CONTRATISTA
de acuerdo con las Cláusulas 9 y 10 de este contrato, para adelantar la Explotación
técnica, eficiente y económica de cada Área de Explotación y contendrá, entre otros
aspectos, el cálculo de reservas de Hidrocarburos, la descripción de facilidades de |
Producción y transporte de Hidrocarburos, los pronósticos de Producción de
Hidrocarburos para el corto y mediano plazo, un programa de Abandoño y los

Ñ Progíamas de Trabajos de Explotación para lo que resta del Año Calendario en curso

o del¡Año Calendario siguiente.

1.29.|Pozo Exploratorio: Es un pozo a ser perforado por EL CONTRATISTA en el
Área|Contratada en busca de yacimientos de Hidrocarburos, en un área no probada
como productora de Hidrocarburos, o para encontrar yacimientos adicionales a un
Descubrimiento o- para extender los límites de tos yacimientos conocidos de un
Descubrimiento. :

1.30. Producción u Operaciones de Producción: Son todas las operaciones y
actividades realizadas por EL CONTRATISTA en un Área de Explotación en relación
con-los procesos de extracción, recolección, tratamiento, almacenamiento y trasiego
de los Hidrocarburos hasta el Punto de Entrega, el Abandono y las demás

operaciones relativas a la obtención de Hidrocarburos. :

1.34; Programa Exploratorio Mínimo: Es el programa de Operaciones de
Expioración pactado en la Cláusula 5 (numeral 5.1) de este contrato, que EL

CONTRATISTA se obliga a ejecutar, como mínimo, durante cada fase del Periodo de

Exploración en la que entre.

4132 Programa Exploratorio Posterior: Es el programa de “Operaciones de
E que EL CONTRATISTA se obliga a ejecutar con posterioridad a la
[finalización [de!| Beriodo de Exploración, conforme a lo estipulado en la Cláusula 6
Gual 61)

_ ORIGINAL
-- CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN MORICHE
Página 7 de 55

1.33. ¡Programa de Evaluación: Es el plan de Operaciones de Evaluación
presentado por EL CONTRATISTA a la ANH, según la Cláusula 7 de este contrato,
con el propósito de evaluar un Descubrimiento y determinar si se trata de un Campo
Comercial. La ejecución del Programa de Evaluación y presentación de informe de
resultados a la ANH son requisitos para declarar si un Descubrimiento es un Campo

Comercial.
1

1.34. | Programa de Trabajo: Es la descripción de las actividades y de las
Operaciones de Exploración, Evaluación y/o Explotación del Área contratada en los
términos de este contrato. El Programa de Trabajo incluirá el cronograma conforme
al cual EL CONTRATISTA comenzará y completará las actividades y el presupuesto

|
correspondiente.

1.35.| Punto de Entrega: Es el sitio acordado por las Partes donde se mide la
“ producción de Hidrocarburos de cada campo en las especificaciones minimas de
entrada a cualquier sistema de transporte, que use EL CONTRATISTA con el
objeto de determinar el volumen de Hidrocarburos correspondientes a las regalías y
el volumen de Hidrocarburos de EL CONTRATISTA.

CLAUSULA 2 - OBJETO

2.1. ¡Objeto: Por virtud del presente contrato se otorga exclusivamente a EL
CONTRATISTA el derecho de explorar el Área Contratada y de explotar los
Hidrocarburos de propiedad del Estado' que se descubran dentro de dicha área. EL
CONTRATISTA tendrá derecho a la parte de la producción de los Hidrocarburos
provenientes del Área Contratada que le correspondan, de acuerdo con la Cláusula
14 de este contrato. :

2.2.| Alcance: EL CONTRATISTA, en ejercicio de ese derecho, « adelantará las
actividades y operaciones materia de este contrato, a su exclusivo costo y riesgo, *
proporcionando todos los recursos necesarios para proyectar, preparar y llevar a
cabp las actividades y Operaciones de Exploración, Evaluación, Desarrollo y
Producción, dentro del Área Contratada.

2.3/ Exclusión de derechos sobre otros recursos naturales: Los .derechos
otofgados en este contrato se refieren en forma exclusiva a los Hidrocarburos de
propiedad del Estado que se descubran dentro del Área Contratada, y, por
consiguiente, no se extenderán a algún otro recurso natural que pueda existir en
dicha área. | .

ORIGINAL

! . CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN MORICHE
Página 8 de 55

,

CLAUSULA 3 - ÁREA CONTRATADA

3.1. Extensión: El Área Contratada comprende una extensión total de diez y siete
mil setecientos setenta (17,770) hectáreas con seis mil novecientos setenta y ocho
(6978) metros cuadrados. Esta área es la descrita-en el Anexo “A”, que forma parte
de este contrato y se encuentra localizada en la(s) jurisdicción(es) municipal(es) de
municipales de Maní, Orocue y Yopal en el Departamento del Casanare. El Área

)
Contratada se reducirá gradualmente de acuerdo con lo señalado en esta cláusula.

3.2. Restricciones: En el caso de que una porción del Área Contratada se extienda
a áreas comprendidas dentro del Sistema de Parques Nacionales Naturales u otras
zonas reservadas, excluidas o restringidas,- delimitadas geográficamente por la
autoridad correspondiente, o cuando sobre el área contratada se extiendan zonas
con las mismas características anteriormente señaladas, .EL .CONTRATISTA se
obliga a acatar las condiciones que respecto de tales áreas impongan las
autoridades competentes. La ANH no asumirá responsabilidad alguna a este

respecto.

Toda vez que la ANH conozca de una pretensión de propiedad privada de los
Hidrocarburos del: subsuelo dentro del Área Contratada, le dará el' trámite que
corresponda de conformidad con las disposiciones legales.

3.3. Devolución de Áreas en Exploración, de Evaluación, y de Explotación: EL
CONTRATISTA devolverá las áreas en Exploración, de Evaluación y Explotación en
todos los casos previstos en este contrato como causales de devolución, bien por
renuncia, por vencimiento de los plazos, por los casos previstos en la cláusula 8
Í Qe '

(numeral 8.2), o por no llevar a cabo las actividades de los correspondientes

- Programas de Trabajo o, en general, por cualquier otra causa contractual que
imponga a EL CONTRATISTA la obligación de devolver el área respectiva.

3.4. Devoluciones Voluntarias: En cualquier momento EL CONTRATISTA podrá
hacer devoluciones parciales del Área Contratada, siempre y cuando no se afecte el
cumplimiento de las obligaciones contraidas en virtud de este contrato.” Si tales
devoluciones voluntarias se efectúan durante la vigencia del Periodo de Exploración,
se contabilizarán para efectos de la devolución obligatoria de áreas.

-3,5. ¡Restauración de las áreas devueltas: EL CONTRATISTA realizará todas las
actividades de Abandono necesarias y restaurará las áreas devueltas conforme a lo
dispuesto en la legislación colombiana y en este contrato. :

3.6. Delineación de las. áreas devueltas: Las áreas devueltas por EL

CONTRATISTA comprenderán el menor número posible de bloques rectangulares
contiguos ¿limitados por líneas en dirección norte-sur y este-oeste, siguiendo una

ORIGINAL

e
* CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN MORICHE
Po Página 9 de 55

1

] rejilla Similar a'la formada por | las planchas cartográficas. del: Instituto Geagrál co

"Agustin Codazzi”.

3.7. Formalización de devoluciones de áreas: Toda devolución de áreas realizada

en desarrollo de este contrato se formalizará mediante acta firmada por las Partes.

CLÁUSULA 4- - DURACIÓN Y PERIODOS *

4.1. Duración: La duración de este contrato se determinará de acuerdo Lon las
siguientes cláusulas. -
4.2. Periodo de Exploración: El Periodo de Exploración tendrá una duración de tres

(3) Años y seis (6) meses a partir de la Fecha Efectiva y se divide en las fases que se
describen a continuación. La primera fase del Periodo de Exploración comienza en la

. Fecha Efectiva y las siguientes fases el Día calendario inmediatamente siguiente a la

terminación de la fase que la precede:
Fase 1 con una duración de dieciocho (18) Meses.
Fase 2'con una duración de doce (12) Meses. .
Fase 3 con una duración de doce (12) Meses.

I .
4.2.1. Derecho de renuncia en el Periodo de Exploración: Durante el transcurso
de cualquiera de las fases del Periodo de Exploración, EL CONTRATISTA tendrá
derecho a renunciar al presente contrato, siemipre y cuando haya “cumplido
satisfactoriamente el Programa Exploratorio Minimo de la fase en curso y las demás
obligaciones a su cargo. Para tal efecto, EL CONTRATISTA dará aviso escrito ala
ANH, previamente a la terminación de la fase en progreso.
422, Prórroga de una fase del Periodo de Exploración: A solicitud de EL

CONTRATISTA la ANH prorrogará la fase en progreso del Periodo de Exploración,
hasta la terminación de la perforación de los Pozos Exploratorios y/o la adquisición del

4

«programa sísmico y dos (2) Meses más, siempre que se cumplan las siguientes

condiciones:
a) Que las Operaciones de Exploración antes mencionadas formen parte del Programa

Exploratorio Mínimo y se hubieren iniciado por lo menos un (1) Mes antes, de la
fecha de terminación de la respectiva fase del Periodo de Exploración,

b) Que EL CONTRATISTA haya ejecutado en forma ininterrumpida tales Operaciones
de Exploración, y : : . . o,

c) Que no obstante la diligencia aplicada para la ejecución de tales Operaciones de
¡Exploración, EL CONTRATISTA estime razonablemente que el tiempo restante es
insuficiente para concluirlas antes del vencimiento de la fase en curso. +

ORIGINAL

Pp
Í . CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN MORICHE
Página 10 de 55

e

Con la solicitud de prórroga, EL CONTRATISTA entregará a la ANH los documentos -

en los que fundamenta su solicitud y la garantía correspondiente, conforme a los
réquisitos estipulados en la Cláusula 22 de-este contrato.

4,2.3.| Terminación del Contrato por vencimiento del Período de Exploración: Al
vencimiento del Periodo de Exploración terminará el contrato si no existe un Área de
Evaluación, un * Área de Explotación o un Descubrimiento : realizado -por EL
CONTRATISTA en la última fase del Período de Exploración en el Área Contratada.
En este caso EL CONTRATISTA devolverá a la ANH la totalidad del Área
Contíatada, sin perjuicio del cumplimiento de las demás obligaciones y queda
obligádo a demostrar que en ella ha cumplido las obligaciones de Abandono,
acreditando que los pozos perforados han sido debidamente taponados y
abandonados, que las instalaciones de superficie han sido totalmente desmanteladas
y que ha realizado las labores de limpieza y restauración ambiental de conformidad
con la normatividad aplicable. .

¡ .
4.3. Periodo de Explotación:

El Periodo de Explotación se predica separadamente respecto de cada Área de
Explotación y, por lo tanto, todas las menciones a la duración, extensión o
terminación del Periodo de Explotación se refieren a cada Área de Explotación en

particular,

4.3.1, Duración: El Período de Explotación tendrá una duración de veinticuatro (24)
Años contados a partir de la fecha en la que la ANH reciba de EL CONTRATISTA la
Declaración de Comercialidad de que trata la Cláusula 8 de este contrato. :

4.3.2. Prórroga del Período de Explotación: La ANH prorrogará el Periodo de
Explotación hasta el límite económico del Campo Comercial, a elección de EL
CONTRATISTA, siempre y cuando se cumplan las siguientes condiciones:

a) Que EL CONTRATISTA formule la solicitud de prórroga por escrito a la ANH con
una antelación no mayor de cuatro (4) Años pero no inferior a un (1) Año con
respecto a la fecha de vencimiento del Periodo de Explotación de la respectiva
Área de Explotación.

b) Que el Área de Explotación esté produciendo Hidrocarburos regularmente en la
fecha de la solicitud. . :

c) Que EL CONTRATISTA demuestre que durante los cuatro (4) Años Calendario

anteriores a la fecha de la solicitud ha llevado a cabo un programa de perforación

que incluya al menos un pozo por cada Año Calendario y/o que ha tenido activo
yecto de mantenimiento de presión o de recuperación secundaria, terciaria

ORIGINAL

Ay
Poo. CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN MORICHE
' : Página 1 de 55

Parágrafo: Si EL CONTRATISTA no satisface en su totalidad o en tado su alcance la
condición exigida en el literal c) anterior, la ANH, previo el análisis de las justificaciones
presentadas por EL CONTRATISTA, podrá otorgar la' prórroga. Queda entendido que
la denegación de la misma por parte de la ANH no dará lugar a desacuerdo y no se
someterá al procedimiento establecido en la Cláusula 27 de este. contrato. En todos
los casos, la prórroga del Periodo de Explotación se formalizará mediánte la firma de
un otrosí al contrato. — .

433) Terminación voluntaria del Periodo de Explotación: En cualquier momento
durante el Periodo de Explotación EL CONTRATISTA podrá dar por terminado este
contrato . -con respecto a cualquier Área de Explotación, para lo cual informará por
escrito a la ANH con una anticipación no inferior a tres (3) Meses, sin perjuicio de!
cumplimiento de las demás obligaciones. :

4.3.4 Efectos de la terminación del Período de Explotación: Cuando por
cualquier causa terminen los derechos y obligaciones operativas respecto de algún
Árealde Explotación, EL CONTRATISTA dejará en buen estado, la producción de los
pozos que en tal época sean productivos y las construcciones y. otras propiedades
inmuebles, todo lo cual pasará gratuitamente a la ANH con las servidumbres y
bienés adquiridos para beneficio de la explotación hasta el Punto de Entrega, aunque *
tales; bienes se encuentren fuera del Área de Explotación. Respecto de los bienes
muebles destinados exclusivamente al servicio de esa Área de Explotación, si la
terminación tiene lugar antes de cumplirse los primeros dieciocho (18) Años del
Periodo de Explotación, EL CONTRATISTA tendrá la obligación de ofrecérselos en
venta por su valor en libros a la ANH. Si en el término de tres (3) Meses, contados a
parti de la fecha del ofrecimiento, la ANH no hubiere respondido afirmativamente,
EL CONTRATISTA podrá disponer de ellos libremente. Si la terminación tiene lugar
transcurridos los primeros dieciocho (18) Años “del Período de Explotación, .tales
bienes pasarán gratuitamente a la ANH. La ANH establecerá de los pozos que se
encuentren en producción en tal época cuáles deberán ser abandonados y aquellos
que ¡continuarán en producción. Cualquier desacuejdo respecto de la naturaleza yla.
destinación de los bienes será sometido al procedimiento señalado en la Cláusula
27. Así mismo, EL CONTRATISTA queda obligado a ceder a la ANH o a quien ella
indique la Licencia Ambiental y los recursos económicos necesarios para atender las .
obli igaciones de Abandono. La aplicación de esta cláusula no implicará una
sustitución patronal entre EL CONTRATISTA y la ANH.

CLAUSULA 5 - PROGRAMA EXPLORATORIO MÍNIMO

ll óprograma Exploratorio Mínimo de «cada fase: Durante el Periodo de
Exploración EL CONTRATISTA llevará a cabo el Programa Exploratorio Mínimo de

ORIGINAL

!
l CÓNTRATO DE EXPLORACIÓN Y EXPLOTACIÓN MORICHE .
| Ñ . Página 12 de 55

cada fase que se describe en el Anexo B, que. forma parte de este contrato. Para el
cumplimiento de las obligaciones del Programa Exploratorio Mínimo, los: Pozos o
Exploratorios propuestos por EL CONTRATISTA deberán ser Pozos Exploratorios
para ún nuevo campo (de! tipo A-3) o Pozos Exploratorios que: formen parte de un
Programa de Evaluación, conforme lo dispuesto en la cláusula 7 (numeral 7.3b) de
este contrato. En los demás casos el Pozo Exploratorio propuesto por EL
CONTRATISTA deberá ser previamente aceptado pór-la ANH.

5.2. Programas de Trabajos de Exploración: EL CONTRATISTA se obliga a
presentar a la ANH, el Programa de Trabajos de Exploración para la fase que inicia,
en donde se describa la forma como dará cumplimiento a sus obligaciones, con una

. antelación no inferior a ocho (8) Días calendario respecto al inicio de cada fase del

Periodo de : Exploración. Para la primera fase, EL CONTRATISTA deberá entregar el
Programa de Trabajo de Exploración en un término de treinta (30) Dias' calendarios |
contados a partir de la Fecha Efectiva. o

5.3. Modificaciones al Programa Exploratorio Mínimo.

53.1) Durante la fase en curso: En el transcurso .de la primera mitad del plazo de
cualquier fase del Periodo de Exploración, distinta de la primera fase, EL
CONTRATISTA podrá sustituir la adquisición y procesamiento de un programa
sísmico contenido en el Programa Exploratorio Mínimo inicialmente presentado para
la fase en progreso, por la perforación de uno o más Pozos Exploratorios o por la
adquisición y procesamiento de un programa sísmico de tecnología más moderna,
siempre que el esfuerzo financiero del nuevo Programa Exploratorio Mínimo sea
equivalente o superior al inicialmente presentado para la respectiva fase. En este
caso EL CONTRATISTA informará previamente y por escrito a la ANH de la
substitución de Operaciones de Exploración que pretende llevar a cabo. .

5.3. 2 Para la fase siguiente: Si luego de la perforación de un Pozo Explorátorio que
resulte seco EL CONTRATISTA ¡juzga que las perspectivas del Área Contratada no
justifican la perforación de un (1) Pozo Exploratorio contenido en el Programa
Exploratorio Mínimo de la siguiente fase. del Periodo de Exploración, EL
CONTRATISTA podrá sustituir dicha perforación por la adquisición y procesamiento
de un programa. sísmico, siempre que el esfuerzo financiero” sea .equivalente o
superior al Programa Exploratorio Mínimo para la respectiva fase y que EL
CONTRATISTA informe previamente y por escrito a la ANH de la sustitución que

pretende llevar a cabo. .
5. % Exploración Adicional: EL CONTRATISTA podrá" llevar a cabo Operaciones

ds Exploración adicionales a las contenidas en el Programa Exploratorio Mínimo o en

ORIGINAL
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN MORICHE
. Página 13 de 55

J

J
P

I

1

!

|

: - . 3
Exploración se modifique el plazo - pactado para la ejecución del Programa
Exploratorio Mínimo o del Programa Explorátorio Posterior de la.fase en curso o de
las fases. siguientes. Para ejercer este derecho, EL CONTRATISTA informará
previamente a la ANH respecto de las Operaciones de Exploración adicionales que

pretende realizar. Si dichas Operaciones de Exploración son las definidas en. el -

Programa Exploratorio Mínimo de la siguiente: Fase, la ANH acreditará dichas
Operaciones de Exploración al- cumplimiento de los compromisos exploratorios

pactados para la fase siguiente. De lo contrario, si EL CONTRATISTA desea que

0 tales Operaciones de Exploración adicionales se acrediten al cumplimiento de los
compromisos exploratorios pactados para la fase siguiente, si la hay, deberá

7 solicitarlo por escrito a la ANH, quien a su sola discreción determinará si acepta o no

«dicha ; creditación. En caso de que la solicitud sea aceptada por parte de la ANH, *

ésta determinará la forma como se acreditarán en todo o en parte las Operaciones
de' Exploración adicionales ejecutadas .en la fase siguiente del Periodo “de
Exploración. :

0 5.5. Problemas durante la perforación de Pozos Exploratorios: Durante la
perforación de un Pozo Exploratorio correspondiente al Programa Exploratorio

Minimo o al Programa Exploratorio Posterior y antes de alcanzar la profundidad

objetivo, si se llegasen a presentar problemas no controlables de tipo geológico tales
comolcavidades, presiones anormales, formaciones impenetrables, pérdidas severas

de circulación u otras condiciones de tipo técnico-que impidan continuar perforando

o el Pozo Exploratorio, a pesar del empeño de EL CONTRATISTA de continuar los
O : trabajos de perforación de acuerdo con las Buenas Prácticas de la Industria del
Petróleo, EL CONTRATISTA podrá solicitar a la ANH dar por cumplida la obligación

de perforación, mediante la presentación de un informe técnico donde se describa en

detalle la situación presentada y los esfuerzos realizados para superar el problema.

Dicho informe deberá presentarse a la ANH en un plazo no mayor de quince (15)

Días [calendario contados desde que se presentó el problema no controlable antes
mencionado. Si la ANH acepta que EL CONTRATISTA dé por terminadas las
operaciones de perforación del pozo en cuestión, aquél deberá'abandonarlo o

O completarlo hasta la profundidad alcanzada, y la obligación del Programa
Exploratorio Mínimo o el Posterior correspondiente a dicho pozo se entenderá
cumplida.

l : .
CLAUSULA 6 -— PROGRAMA EXPLORATORIO POSTERIOR

. 6. :1, ¡Programa Exploratorio Posterior: Al finalizar el Periodo de Exploración y
siempre que exista por lo menos un Área de Evaluación o un Área de Explotación o
lun] Descubrimiento realizado por EL CONTRATISTA en la ultima fase del Período de
Xploración em el Área Contratada, EL CONTRATISTA podrá retener el cincuenta por

ORIGINAL

| CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN MORICHE
: Página 14 de 55

: ciento¡(50%) del Área Contratada (excluidas las Áreas de Evaluación y de Explotación)
para adelantar en el área retenida pero por fuera de las Áreas de Evaluación y de
Explotación, un Programa de Exploración Posterior. En este caso, se aplicará el

siguiente procedimiento:

a) Antes de la fecha de terminación de la última fase del Período de Exploración, EL
CONTRATISTA avisará por escrito a la ANH de su intención de- adelantar un-

Programa de Exploración Posterior. q
b) El áviso debe describir las Operaciones de Exploración que constituyen el
0 Ps Programa de Exploración Posterior que EL CONTRATISTA se obliga a realizar;
dividiéndose el Programa en dos (2) fases de dos (2) Años cada una, contada la
plimera desde la terminación de la última fase del Programa Exploratorio Minimo.
Cada una de las fases del Programa Exploratorio Posterior debe contener como
' mínimo las mismas Operaciones Exploratorias pactadas para la última fase del
Período Exploratorio Mínimo.

. Oo c) Cumplidas oportunamente las obligaciones de la primera fase del Programa
Exploratorio Posterior, EL CONTRATISTA podrá optar por no continuar a la
segunda fase, lo que impone la devolución de la totalidad de las áreas retenidas
para este efecto ó por continuar con la segunda fase, lo que obliga a devolver
sólo el cincuenta por ciento (50%) de ellas, excluidas las Áreas de Evaluación y
de Explotación existentes. EL CONTRATISTA informará por escrito a lá ANH de
su decisión dentro del mes siguiente a la terminación de la primera fase.

O Las ¡devoluciones 'de áreas de que trata esta cláusula se entienden sin perjuicio de
Ñ las Áreas de Evaluación y de las Áreas de Explotación existentes.

6.2./Finalizado el Programa de Exploración Posterior, el Área Contratada quedará
.reducida a las Áreas de Evaluación y/o Áreas de Explotación existentes en ese
mon ento.

| “ ” CLAUSULA 7 -- DESCUBRIMIENTO Y EVALUACIÓN

O ] 74, Aviso de Descubrimiento: En cualquier momento dentro de los cuatro (4)
Meses siguientes a la finalización de la perforación de cualquier Pozo Exploratorio
cuyos resultados indiquen que se ha producido un Descubrimiento, EL
CONTRATISTA deberá informarlo por escrito a la ANH, acompañando su aviso de
uni ¡informe técnico que contenga los resultados de las pruebas realizadas, la
descripción de los aspectos geológicos y los análisis efectuados a los fluidos y rocas,
en lla forma que indique el Ministerio de Minas y Energia o la autoridad que haga sus

veces.

ORIGINAL to !

CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN MORICHE
Página 15 de 55

Parágrafo: Si el descubrimiento es un Descubrimiento de Gas Natural No Asociado o
de Hidrocarburos Líquidos Pesados, EL CONTRATISTA deberá igualmente entrégar
los cálculos y demás información de soporte que hubiere presentado al Ministerio de
Minas y Energía o la autoridad que haga sus veces para efectos de su clasificación.

7.2. Presentación del Prográma de Evaluación: Si EL CONTRATISTA considera
que el Descubrimiento tiene potencial comercial, presentará y ejecutará un Programa
de Evaluación, respecto de dicho Descubrimiento, de acuerdo con lo establecido en
esta cláusula. Si el Descubrimiento tiene lugar en el Periodo de Exploración, EL
CONTRATISTA presentará el Programa de Evaluación, dentro de los seis (6) Meses
siguientes a la finalización de la perforación del Pozo Exploratorio descubridor y en
todo [caso antes de finalizar el Periodo de Exploración. Si el Descubrimiento: es
resultado de la ejecución del Programa Exploratorio Posterior, EL CONTRATISTA
presentará el Programa de Evaluación dentro de los seis (6) Meses siguientes a la
finalización de la perforación del Pozo Exploratorio descubridor y en todo caso antes

de la siguiente devolución de áreas de que trata la Cláusula 6. *

7.3, [Contenido del Programa de Evaluación: El Programa de Evaluación debe
contener, como mínimo:

| .
a) El mapa con coordenadas del Área de Evaluación.

-b) la descripción y los objetivos de cada una de las Operaciones de Evaluación y la

información que se propone obtener para determinar si el Descubrimiento puede
ser declarado como Campo Comercial. Si en los Programas de Evaluación
realizados durante el Periodo de Exploración, EL CONTRATISTA incluye la
perforación de Pozos Exploratorios, éste podrá acreditar tanto el cumplimiento del
Programa  Exploratorio Mínimo como del Programa de Evaluación
porrespondiente, hasta con la perforación de dos (2) Pozos Exploratorios, siempre
que la misma concluya antes de la fecha de terminación del plazo del Programa
de Evaluación en el cual fueron incluidos o de la fase del Periodo de Exploración
la la cual correspondan dichos pozos, la que sea más próxima.

Cc) ¡El presupuesto total del Programa de Evaluación, discriminado por Años.

d) [El plazo total del Programa de Evaluación que no podrá exceder de dos (2) Años

¡cuando incluya la perforación de Pozos de Exploración o de un (1) Año en los

¡demás casos, plazo que se contará a partir de la fecha de la presentación a la

/ ANH y debe contemplar los tiempos estimados necesarios para la obtención de

! permisos que corresponde otorgar a otras autoridades. -

e), El cronograma para la realización de las Operaciones de Evaluación dentro del
plazo mencionado en el literal anterior.

ORIGINAL
: CONTRATO DE EXPLORACIÓN Y Y EXPLOTACIÓN MORICHE
. Página 16 de 55

l

!

¡

o.

;

1

1

i
-f) La Información sobre la destinación de los Hidrocarburos y demás fluidos que EL

CONTRATISTA espera recuperar como ' resultado de las Operaciones , ¿de
Evaluación. : : :

9) Unla propuesta de Punto de Entrega para consideración de la ANH.

7.4. Prórroga del plazo del Programa de Evaluación: Si EL CONTRATISTA
decide perforar Pozos de Exploración'no previstos en el Programa de Evaluación
inicialmente presentado, la ANH prorrogará la duración del Programa de Evaluación
por un plazo adicional que no excederá de un (1) Año, siempre que se cumplan las
siguientes condiciones:

a) Que EL CONTRATISTA formule la solicitud por escrito a la ANH por lo menos con
dos (2) Meses de anticipación a la fecha de terminación del plazo inicial.

b) Qle EL CONTRATISTA esté adelantando diligentemente las Operaciones de

l
Evaluación previstas en el Programa de Evaluación;

5] Oe la prórroga requerida se justifique por el tiempo necesario para la perforación y
: las pruebas del Pozo o los Pozos de Exploración adicionales; y

Con la solicitud de prórroga, EL CONTRATISTA entregará a la ANH tos documéntos
en. los que fundamenta su solicitud. '

7.5. Modificaciones al Programa de Evaluación: En cualquier momento durante
los seis (6) Meses siguientes a ¡a fecha de presentación del Programa de Evaluación
a la ANH, EL CONTRATISTA podrá modificarlo, para lo cual informará:
oportunamente a.la ANH y adecuará el plazo total del mismo, de acuerdo con el
numeral 7.3d de esta cláusula, sin que por ello se modifique: la fecha 'de inicio
señálada. .

7.6. ¡Resultados del Programa de Evaluación: EL CONTRATISTA presentará a la
ANH un informe completo de los resultados del Programa de Evaluación, dentro de
los tres (3) Meses siguientes a la fecha de su terminación. Tal informe incluirá, como
mínimo: la descripción geológica del Descubrimiento y su configuración estructural;
las propiedades físicas de las rocas y fluidos presentes en los yacimientos asociados
al Descubrimiento; la presión, volumen y análisis de temperatura de los fluidos de los
yacimientos; la capacidad de producción (por pozo y por todo el Descubrimiento); y
un estimado de las reservas recuperables de Hidrocarburos.

Parágrafo: En caso de que el descubrimiento sea de Gas Natural No Asociado o
de Hidrocarburo Líquido Pesado, y en cualquier momento durante la segunda mitad
del plazo del Programa de Evaluación, EL CONTRATISTA podrá solicitar a la ANH
MER prórroga del Programa de Evaluación hasta por dos (2) Años adicionales con el
propósito de llevar a cabo estudios de factibilidad para la construcción de

ORIGINAL
]

4

] . CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN MORICHE
o : : , Página Y 17 de 55
| .
1
1

infraestructura, sobre métodos de producción y/o para el desarrollo de mercados. En
estos casos, la solicitud incluirá en el Programa.de Evaluación la información

relaciohada con los estudios de factibilidad que EL CONTRATISTA considera -

necesario realizar. Al término de la prórroga otorgada, EL CONTRATISTA entregárá
ala AÑH las conclusiones y recomendaciones de los estudios de factibilidad.

7.7. Sólo darán lugar a la aplicación de esta cláusula los Pozos Exploratorios.

descubridores perforados por EL CONTRATISTA por fuera de áreas designadas
como de Evaluación o de Explotación. Por lo tanto, cuando los nuevos volúmenes de
Hidrocarburos encontrados hagan parte de una misma Área de Evaluación o de
Explotación, no habrá lugar a un Periodo de Evaluación,

CLAUSULA 8 — - DECLARACIÓN DE COMERCIALIDAD

8.1. Aviso: Dentro de los tres (3) Meses siguientes al vencimiento del término
estipulado para la ejecución del Programa de Evaluación o al vencimiento del plazo
acordado según el parágrafo del numeral 7.6 de la Cláusula 7, si le es aplicable, EL
CONTRATISTA entregará.a la ANH una declaración escrita que contenga de

manera clara y precisa su decisión incondicional -de explotar o no comercialmente '

ese Descubrimiento. En caso afirmativo, a partir de esa declaración el
Descubrimiento se tendrá como un Campo Comercial.

8.2. Renuncia de derechos en caso negativo: Si EL CONTRATISTA no entrega a
la ANH esta declaración en el plazo estipulado, se entenderá que EL
CONTRATISTA ha concluido que el Descubrimiento no es un Campo Comercial. Si
cla declaración es negativa o si no hay entrega de declaración, EL CONTRATISTA
acepta que no se generó en su favor derecho alguno y, en consecuencia, renuncia a
reclamar derechos sobre el Descubrimiento.
| . CLAUSULA 9 -- PLAN DE EXPLOTACIÓN

9.1. Presentación y Contenido: Dentro de los tres (3) Meses' siguientes a la
presentación de la Declaración de Comercialidad de que trata la Cláusula 8, EL
CONTRATISTA entregará a la ANH el Plan de Explotación inicial el cual contendrá,
comb mínimo, la siguiente información:

a) Él mapa con las coordenadas del Área de Explotación.

b) al cálculo de reservas y de la producción acumulada. de Hidrocarburos,
diferenciada por tipo de Hidrocarburo.

c) El esquema general proyectado para el Desarrollo del Campo Comercial, que
incluya una descripción del programa de perforación de pozos de desarrollo, de

ORIGINAL

] CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN MORICHE
¡ . .. Página 18 de 65

y
los métodos de extracción, de las facilidades respectivas y de los procesos a los
cuales se someterán los fluidos extraídos antes del Punto de Entrega. i

d) El pronóstico de producción 'anual de Hidrocarburos y sus sensibilidades,
utilizando la tasa óptima de producción que - permita lograr la máxima
. recuperación económica de las reservas.

€) La Identificación de. los factores críticos para la ejecución del Pian de Explotación,
tales como aspectos ambientales, sociales, económicos, logísticos y las opciónes
Para su manejo.

f) Uha propuesta de Punto de Entrega para consideración de la ANH.

- 9) Una propuesta de canasta de máximo tres (3) petróleos crudos de calidad similar
para efectos del. cálculo de los Derechos por Precios Altos descritos en la
Cláusula 16.

h) Un programa de Abandono para efectos de la Cláusula 30.

9.2. ¡Entrega del Plan de Explotación: La ANH. dará por recibido el Plan de
Explotación cuando EL CONTRATISTA entregue toda la información antes descrita.
Si la ANH no recibe el Plan de Explotación con la.totalidad de la información
anteriormente indicada, dentro de los quince (15) Días calendario siguientes a su
presentación podrá requerir el envio de la información faltante y EL CONTRATISTA
dispondrá de treinta (30) Días calendario contados desde el recibo del requerimiento
para entregarla. Sila ANH no se pronuncia dentro de los quince (15) Días calendario
siguientes a la presentación del Plan de Explotación por parte de EL
CONTRATISTA, se entenderá que ha sido aceptado. Si EL CONTRATISTA no
entrega el Plan de Explotación en la fecha establecida en el numeral anterior o si la
ANH no recibe la documentación faltante dentro del plazo de treinta (30) Días
señalado en este numeral, se configurará un incumplimiento que dará lugar a la
aplicación de la Cláusula 28.

-9.3. lÁrea de Explotación: El Área de Explotación estará delimitada por un poligono
regular, preferiblemente de cuatro lados, que comprenderá el Campo Comercial o la
porción de éste dentro del Área Contratada, más un margen alrededor del Campo
Comercial no mayor de un (1) kilómetro, siempre que el Área Contratada lo permita.
Como quiera que el área del Campo Comercial contenida en el Área de Explotación
puede variar, el Área de Explotación permanecerá inalterable, salvo lo señalado en el
siguiente numeral.

9.4) Ampliación del Área de Explotación: En el transcurso del Periodo de

Explotación de un Área de Explotación, si EL CONTRATISTA determina que un
rs Caipo Comercial se extiende más allá del Área de Explotación, pero dentro del Área

ORIGINAL
La CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN MORICHE
Página 19 de 55

Contratada vigente, podrá solicitar. a la ANH la ampliación de tal Área de Explotación,
acompañando su solicitud con los soportes correspondientes. Cumplido lo anterior a
satisfacción de la ANH, ésta ampliará el Área de Explotación, quedando entendido
que si tal ampliación se superpone a otra Área de Explotación, la duración del
Periodo de Explotación que se aplicará para el Área de Explotación englobada será
la del Área de Explotación respecto de la cual se declaró primeramente la
comercialidad.

Parágrafo: Cuando el Área de Explotación solicitada por EL CONTRATISTA, de
acuerdo con el numeral 9.4, se extienda por fuera del Área Contratada,. la ANH
ampliará el Área Contratada dándole a la ampliación solicitada el tratamiento
contractual de Área de Evaluación, a. menos que respecto del área solicitada se
presente alguna de las siguientes situaciones:

a) dis existan derechos otorgados a otra persona para la ejecución de actividades
iguales o similares a las del objeto del presente contrato.

b) Que esté en proceso de negociación o de concurso para el otorgamiento de
derechos por parte de la ANH;

c) Que existan restricciones ordenadas por autoridad competente que impidan
adelantar las actividades objeto del contrato.

9.5.| Actualización del Plan de Explotación: EL. CONTRATISTA ajustará y
presentará anualmente, durante el Mes de febrero de cada Año Calendario y con
sujeción al procedimiento descrito en el numeral 9.2 de esta cláusula, el Plan de
Explotación para cada una de las Áreas de Explotación existentes en el contrato.
Cuando" la producción real de Hidrocarburos del Año Calendario inmediatamente
anterior difiera en más de un quince por ciento (15%) con respecto al pronóstico de
producción anual señalado en el Plan de Explotación para algún Área de Explotación,
- EL CONTRATISTA presentará las explicaciones del caso. ;

| : A
í CLAUSULA 10 — PROGRAMAS DE TRABAJOS DE EXPLOTACION

10.4. Preparación y presentación: Si cuando se presente el Plan de Explotación a
que se refiere la Cláusula 9 faltaren más de seis (6) Meses para la terminación del
Año Calendario en curso, EL CONTRATISTA presentará el primero de los
Programas de Trabajos de Explotación para lo restante de ese Año calendario. Para
los|Años: calendario subsiguientes, El CONTRATISTA presentará .el Programa de
Trabajos de Explotación para cada Año Calendario, en el mes de noviembre del Año
calendario inmediatamente anterior.

10.2; Contenido del Programa de Trabajos de Explotación: El Programa de
¡Trabajos de Explotación para cada Área de Explotación contendrá, como mínimo:

ORIGINAL
l CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN MORICHE
: . Página 20 de 55

a Una descripción” detallada del programa de Operaciones de Desarrollo y; de
Producción que EL. CONTRATISTA espera realizar durante dicho Año, con el
respectivo cronograma, discriminado por proyecto y por Trimestre Calendario, el
cual debe contemplar también los plazos requeridos para obtener clas

autorizaciones y permisos de las autoridades competentes.

b) Un pronóstico de producción mensual del Área- de Explotación para el Año
Calendario correspondiente,

c) Un “estimado de los costos (inversiones y gastos) para los cuatro (4) Años
Calendario siguientes o hasta la terminación: del Periodo de Explotación, lo que

A
sea más corto.

i ns - 2 Ñ
d) Los términos y condiciones conforme a los cuales desarrollará los programas en
beneficio de las comunidades en las áreas de influencia del Área de Explotación.

10.3. Ejecución y Ajustes: Las Operaciones de Desarrollo y de Producción del
Programa de Trabajos de Explotación de que trata el: literal (a) anterior es de
obligatoria ejecución. EL CONTRATISTA iniciará tales Operaciones de Explotación
de acuerdo con el cronograma presentado. Durante la ejecución del Programa de
Trabajos de Explotación, EL CONTRATISTA podrá efectuar. ajustes a dicho
programa para el Año Calendario en curso, siempre que tales ajustes no impliquen la
disminución en la producción de más” de un quince por ciento (15%) respecto del
pronóstico inicial. Los ajustes no podrán ser formulados con frecuencia inferior a tres
(3) Meses, salvo situaciones de emergencia. EL CONTRATISTA informará
previamente y mediante escrito cualquier ajuste al Programa de Trabajos de
Explotación.

CLÁUSULA 11 - CONDUCCIÓN DE LAS OPERACIONES '
11.1. Autonomía: EL CONTRATISTA tendrá el control de todas las operaciones y

actividades que considere necesarias para una técnica, eficiente y económica

Exploración del Área Contratada y para la Evaluación y -Explotación- de. los
Hidrocarburos que se encuentren dentro de ésta. EL CONTRATISTA planeará,
preparará, realizará y controlará todas las actividades con sus propios medios y con
autonomía técnica y directiva, de conformidad con la legislación colombiana y
observando las Buenas Prácticas de la Industria del' Petróleo. EL CONTRATISTA
desarrollará las actividades directamente o a través de subcontratistas.

11.2.[Responsabilidad: EL CONTRATISTA llevará a cabo las operaciones materia

de este contrato de manera diligente, responsable, eficiente y adecuada técnica y *

j .
económicamente. Se asegurará de que todos sus subcontratistas cumplan los
¿términos establecidos en este contrato y en las leyes colombianas. EL

ORIGINAL

A

CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN MORICHE
Página 21 de 55

. t
CONTRATISTA será el único responsable por los daños y pérdidas que cause con
ocasión de las actividades y operaciones derivadas de este contrato, incluso'aquellos
causados por sus subcontratistas, quedando entendido que en ningún momento será
responsable por errores de criterio, o por pérdidas o daños que no fueren resultado
de culpa grave o dolo. Cuando EL CONTRATISTA subcontrate, las obras y servicios
subcontratados serán ejecutados a su nombre, en razón de lo cual EL
CONTRATISTA mantendrá su responsabilidad directa por todas las obligaciones

- establecidas en el subcontrato y derivadas del mismo, de las cuales no podrá

exonerarse en razón de las subcontrataciones. La ANH no asumirá responsabilidad
alguna por este concepto, ni aún a título de solidaridad. :

11.3 Obtención de permisos: EL CONTRATISTA está obligado a obtener, por su
propia cuenta. y riesgo, todas las licencias, autorizaciones, permisos y demás
derechos procedentes conforme a la ley, necesarios para adelantar las operaciones
objeto del presente contrato.

11.4! Daños y Pérdidas de los Activos: Todos los costos y gastos necesarios para
remplazar o reparar daños o pérdidas de bienes o equipos ocurridos por fuego,
inundaciones, tormentas, accidentes u otros hechos similares serán a riesgo de EL
CONTRATISTA, EL CONTRATISTA informará a la ANH sobre las pérdidas o daños

sucedidos a la mayor brevedad posible después de ocurrido el hecho.

| CLÁUSULA 12 - REGALÍAS

$2.11 Recaudo: EL CONTRATISTA pondrá a disposición de la ANH en el Punto de
Entrega el porcentaje de la producción de Hidrocarburos establecido en la ley
correspondiente a las regalías. El recaudo de las regalías se hará en dinero o en
especie, según lo acuerden las Partes y lo autorice la autoridad competente.

12.2. Pago de las participaciones: La ANH pagará a las entidades que señale la
ley las participaciones que les correspondan en las regalías, y será-la única
responsable de dicho pago. :

12.3. Recaudo en especie: Cuando el recaudo de las regalías se efectúe en
especie, EL CONTRATISTA entregará a la ANH la cantidad de Hidrocarburos
correspondiente, para lo cual las Partes acordarán el procedimiento para la
programación de entregas y demás aspectos necesarios. En todo caso la ANH
dispondrá de un (1) Mes para retirar dicha cantidad. Vencido este término sin que la
ANH haya retirado el volumen correspondiente a las regalías, y si hay disponibilidad
de lalmacenamiento en las facilidades de EL CONTRATISTA, éste se obliga a
almacenar los Hidrocarburos hasta por tres (3) meses consecutivos, y la ANH le

Ñ pagarájuna tarifa de almacenamiento que, para cada caso, será acordada entre las

ORIGINAL
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN MORICHE
.. Página 22 de 56

Partes. Al término de 'este último plazo EL CONTRATISTA podrá. comercializar tal
volumen, de acuerdo con el siguiente numeral.

Parágrafo: Si no hay disponibilidad de almacenamiento, EL CONTRATISTA podrá
continuar produciendo el campo y disponer del volumen de regalías, acreditando a la
ANH, para su entrega posterior, el volumen correspondiente a las regalías que la
ANH tenía derecho a retirar. pero no retiró. :

12.4 Comercialización del volumen de regalías: Cuando la ANH lo considere
conveniente, y siempre que las disposiciones regulatorias lo permitan, EL
CONTRATISTA comercializará la porción de la producción de Hidrocarburos que
corresponde a las regalías y entregará a la ANH el dinero proveniente de tales
ventas. Para este fin, las Partes.convendrán los- términos particulares de la
comercialización, pero en todo caso EL CONTRATISTA hará su mejor esfuerzo para
comercializar dicha producción al precio más alto en los mercados disponibles. La
ANH| reconocerá a EL CONTRATISTA los costos directos y un margen razonable de
comercialización que deberá ser acordado entre las Partes.

12.5, Recaudo en dinero: Cuando EL CONTRATISTA deba pagar las regalías en
dinero, entregará a la ANH los montos correspondientes en los plazos señalados por
la autoridad competente. En caso de mora, EL CONTRATISTA pagará a la ANH la
cantidad necesaria para cubrir el monto adeudado, los intereses moratorios
comespondientes y los gastos en que haya incurrido para lograr el pago.

CLAUSULA 13 — MEDICION

bo.

13.1, Medición: EL CONTRATISTA llevará a cabo la medición, muestreo y control
de calidad de los Hidrocarburos producidos y mantendrá calibrados los equipos o

. instrumentos de medición, conforme a las. normas y métodos aceptados' por las
Buenas Prácticas de la Industria del Petróleo y a las disposiciones jegales y
reglamentarias vigentes, practicando los análisis a que haya lugar y realizando las
correcciones pertinentes para la liquidación de los volúmenes netos de Hidrocarburos

. recibidos y entregados a condiciones estándar. El CONTRATISTA adoptará todas
las acciones necesarias para preservar la integridad, confiabilidad y seguridad de las

instalaciones y los equipos o instrumentos de fiscalización. Además, conservará

durante el término que establecen el' Código de Comercio y las demás normas
pertinentes, los registros de calibración periódica de tales equipos o instrumentos y
de las mediciones diarias de la producción y consumo de Hidrocarburos y fluidos en
cada Campo Comercial para revisión de la ANH y de las autoridades competentes.
La ANH tendrá el derecho de inspeccionar los equipos de medición instalados por EL
CONTRATISTA y todas las unidades 'de medición en general.

ol ORIGINAL

l
|
i
| .
: CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN MORICHE
. Página 23 de 55
Í . .
2] . . 2 :
IA , A
.13.2. | Instalaciones Comunes: Cuando dos o más campos de producción se sirvan
- de las mismas instalaciones de desarrollo, éstas deberán incluir: un sistema de
1] ” me . 5
medición que permita determinar la producción proveniente de cada uno de dichos
campos.

CLÁUSULA 14 -— DISPONIBILIDAD. DE LA PRODUCCIÓN

" 14.1. Determinación de volúmenes: Los Hidrocarburos producidos, exceptuados
los que hayan sido utilizados en beneficio de las operaciones de este contrato y los
que inevitablemente se desperdicien en estas funciones, serán transportados por EL
CONTRATISTA al Punto de Entrega. Los Hidrocarburos serán medidos conforme al
procedimiento señalado en el numeral 13.1 anterior, y basándose en esta medición,
se determinarán los volúmenes de regalías a que se refiere la Cláusula 12 y los
Hidrocarburos restantes, los cuales corresponden a EL CONTRATISTA.

14.2, Disponibilidad: A partir del Punto de Entrega, y sin perjuicio de las
disposiciones legales que regulen la materia, EL CONTRATISTA tendrá libertad de
vender en el país o de exportar los Hidrocarburos que le correspondan, o de disponer
de los mismos en cualquier forma.

CLÁUSULA 15 - GAS NATURAL

15. A Utilización: EL CONTRATISTA estará obligado a evitar el desperdicio del gas
natural extraido de un campo y, de conformidad' con las disposiciones legales y
reglamentarias vigentes sobre la materia, antes del Punto de Entrega
correspondiente podrá utilizarlo como combustible para las operaciones, como fuente
de energía para la máxima recuperación final de las reservas de Hidrocarburos, o
continario en los mismos yacimientos para utilizarlo en estos fines durante la vigencia
del contrato, :

152, Utilización del Gas Natural asociado: En caso de que EL «CONTRATISTA
descubra uno o varios Campos Comerciales con Gas Natural asociado, deberá
presentar a la ANH dentro de los tres (3) Años siguientes al inicio de la explotación
de cada Campo Comercial, un proyecto para la utilización del Gas Natural asociado.
Si EL CONTRATISTA no cumpliere esta obligación, la ANH podrá: disponer
gratuitamente del Gas Natural asociado proveniente de tales campos, con sujeción a

]
las disposiciones legales vigentes.

CLÁUSULA 16 - DERECHOS ECONÓMICOS CONTRACTUALES DE LA ANH

16.1. Derechos por el uso del subsuelo: El uso del subsuelo por parte de EL.
CONTRATISTA causará a favor de la ANH los siguientes derechos:

ORIGINAL
* CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN MORICHE
Página 24 de 55

16.11. Áreas en Exploración: A partir de la segunda fase del Periodo de .
Exploración y por cada fase, EL CONTRATISTA reconocerá y pagará a la ANH un
derecho cuyo monto económico, nominado en dólares de los Estados Unidos de
América, será el que resulte de multiplicar el número de hectáreas y fracción de
hectárea del Área Contratada, excluidas las Áreas de Explotación, por el valor que se
presenta en la siguiente tabla. Este pago se hará dentro del Mes siguiente al inicio de
la respectiva fase. :

Valor por fase en US$ / Hectárea

por , Por cada . .
: " Porlas_ [| _ A EOS
no Tamaño de área | primeras ectárea” : KqKAEKAK2—>/
100.000 Has. | 400.000 Has.
' - <12 | >12 | <12 >12
Duración Fase | mese | mese | mese meses

Ss Ss s

E polígonos A
yB

Fuera de los

Polígonos 035 [07

Áreas costa
afuera

0,75 | 1.0 | 1.0 1.5

1.0

16.1.2. Áreas de Evaluación y Explotación: EL CONTRATISTA reconocerá y
pagatá a la ANH un derecho, cuyo monto económico, nominado en dólares de los
Estados Unidos de América, será el que resulte de multiplicar la producción de
hidrocarburos que corresponden a EL CONTRATISTA según la Cláusula 14 por.diez
centavos de dólar de los Estados Unidos de América (USD $ 0.10) por cada barril de
Hidrocarburos Líquidos. Este monto se incrementará anualmente según el lin.2
definido en la cláusula 16.2 a partir del primero de enero del año 2006. Para gas
natural este monto será de un centavo de dólar de los Estados Unidos de América
(USD $0.01) por cada mil pies cúbicos (1.000 PC). Este pago se hará pór semestre
calerldario vencido, dentro del primer mes del semestre siguiente. :

16 2] Derecho por Precios Altos:

Para Hidrocarburos Líquidos: a partir de cuando la producción acumulada de cada
Área.de Explotación incluyendo el volumen de regalías, supere los cinco (5) millones
de Barriles de Hidrocarburos Liquidos, y en el evento de que el precio 'del crudo
marcador "West Texas Intermediate” car l) supere el Precio Base Po, El

ed ) - ORIGINAL
“CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN MORICHE
Página 25 de 55

CONTRATISTA pagará a la ANH, un valor nominado.en dólares de los Estados
Unidos y pagadero por Mes calendario vencido, dentro de los treinta 60 Dias
calendario siguientes a cada vencimiento,

-Para Gas Natural: cirico (5) años después del inicio de explotación del campo, que

consta en la resolución de aprobación expedida por la autoridad competente, y en el

evento de que el precio del Gas Natural marcador "U.S. Gulf Coast Henry Hub"

supere el Precio Base Po, EL CONTRATISTA pagará a la ANH, un valor nominado

en dólares de los Estados Unidos y pagadero por Mes calendario vencido, dentro de
0 los treinta (30) Días calendario siguientes a cada vencimiento.

El valor a pagar por este derecho por cada Área de Explotación será el que resulte
de la “aplicación de la siguiente fórmula:

|

1
; Valor de los Volumen de :
. Hidrocarburos Hidrocarburos
l Pago a la ANH= enelPunto | X [DorContratista | x (r29) Xx 30%
0 de Entrega AE 1

' .
| : Factor “A”

En dónde: — . : . . :
Valor de los Hidrocarburos en' el Punto de Entrega:

¡Para Hidrocarburos Líguidos:
]

Para efectos de esta fórmula, será el precio de referencia para el Mes
calendario correspondiente, expresado en dólares de los Estados Unidos de
¡América por Barril (USD $/BI), de una canasta de máximo tres (3) petróleos
'crudos de calidad similar a.los provenientes de cada Área de Explotación,
presentada por EL CONTRATISTA en el Plan de Explotación y acordada con la
¡ANH y ajustado para el Punto de Entrega, por un margen pre-acordado.

Oo Si aplicado el procedimiento para la determinación del Valor de los

¡Hidrocarburos Líquidos conforme al párrafo anterior, se producen diferencias,
por exceso o por defecto, entre el precio de referencia de la canasta y el precio
real de venta en el Punto de Entrega en más de un tres por ciento (3%), la Parte
que se considere afectada podrá pedir una revisión de la canasta o del margen
ide ajuste. Para los efectos aquí previstos, el precio real de venta de los
Hidrocarburos Líquidos producidos en el Área de Explotación para el Mes
calendario correspondiente, será el promedio ponderado, de los precios de
venta acordados por EL CONTRATISTA con compradores no vinculados

: E : o : . :
- ORIGINAL

a

CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN MORICHE
: . Página 26 de 55

A
i
económicamente ni por otra clase de relación societaria y que, en todo caso, las
transacciones queden enmarcadas dentro de las prácticas comerciales usuales,
descontando los costos de transporte y trasiego entre el Punto de Entrega y el
punto de venta de referencia de acuerdo con las tarifas que fije el Ministerio de
Minas y Energía o quien haga sus veces.

Cuando EL CONTRATISTA venda los Hidrocarburos Líquidos con destino a la
ref inación para el abastecimiento interno se dará aplicación a lo señalado en el
humeral 16.5 de esta cláusula.

,

Para Gas Natural:

Para efectos de esta fórmula, será el precio real de venta del Gas Natural para
e producción del Mes calendario correspondiente, expresado en dólares de los

stados Unidos de América por millón de unidad térmica Británica BTU (USD
S/MMBTU), acordados por EL CONTRATISTA con compradores, descontando
los costos de transporte y procesamiento entre el Punto de Entrega y el punto
de venta real.

:En cualquier momento la ANH podrá entrar a revisar este precio.

Volumen de Hidrocarburos de EL CONTRATISTA:

Po:

Es el volumen de Hidrocarburos, expresado en Barriles para Hidrocarburos
Líquidos y- en unidad térmica Británica BTU para Gas Natural, que
corresponden a EL CONTRATISTA según la Ciáusula 14, en un Mes
¡calendario determinado. .

Para Hidrocarburos Líquidos, es el precio promedio por barril del petróleo crudo
marcador “West Texas Intermediate” (WTI) en Dólares de los Estados Unidos
de América por Barril (USD $/Bl) y para Gas Natural es el precio promedio para
el gas natural marcador "U.S, Gulf Coast Henry Hub" en Dólares de los Estados
¡Unidos de América por millón de unidad térmica Británica BTU (US H/MMBTU).
“Estos promedios son para el Mes calendario - correspondiente, cuyas
especificaciones y cotizaciones se publican en medios de reconocido prestigio
internacional.

ÍPara Hidrocarburos Líquidos es el precio base del petróleo crudo marcador,
¡expresado en dólares de los Estados Unidos de América por Barril (USO $/Bl) y
¡para Gas Natural es el precio promedio por Gas Natural en. Dólares de los

L .
í . : o
! ! o ORIGINAL '

|
- CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN MORICHE
- Página 27.de 55

Estados Unidos de América por millón de unidad térmica Británica (us
S/IMMBTU), indicado en la siguiente tabla:

o Gravedad API de los .
1 Hidrocarburos Líquidos Po (USD $/B))

producidos : j y
LL >15 ys22 $28
¡ >22 y $29 ' $27
: j >29 . $26
y * Descubrimientos localizados a
más de 300 metros de $32
! rofundi :
profundidad de agua
1 Gas Natural producido
¡ exportado-distancia en línea Po

; recta entre punto de entrega y
| punto de recibo en país de USD $/MMBTU
; . destino, en kilómetros

>0 y 3500 $6
>500 y <1000 $7
>1000 o planta de LNG : $8

Para; la explotación de Hidrocarburos Líquidos Pesados y con una gravedad API
mayor a diez grados (10”), el Po será de cuarenta (40) dólares de los Estados Unidos
de América por barril (USD$/BI) y para Hidrocarburos Líquidos Pesados con una
gravedad API menor o igual a diez grados (10% EL CONTRATISTA no pagará a la
ANH! Derecho por Precios Altos. Para el Gas Natural que sea. destinado para el
consimo interno en el país, en caso de que su precio sea regulado por la Comisión
de Regulación de Energía y Gas -CREG -— o la entidad que la sustituya, EL
CONTRATISTA no pagará a la ANH Derecho por Precios Altos; en caso contrario,
las Rartes acordarán el gas natural marcador y el valor de Po y suscribirán el
respectivo acuerdo,

Este 'precio base Po se ajustará anualmente a partir del primero (1*) de enero del
Año 2006, según la siguiente fórmula:

i , : : Po = PO(m-1) X (1+ lím2))
Donde:

7
Ss ! ORIGINAL

ber E . :
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN MORICHE
Página 28 de 55

PO(n-1): El es el valor de Po del Año calendario inmediatamente anterior:

Ine, Es la variación anual, expresada en fracción, del índice de precios al
productor de los Estados Unidos de América durante el Año Calendario, dos
«Años antes de aquel para el cual se realiza el cálculo, publicado por el
: Departamento del Trabajo de ese país. :

El cálculo. mencionado anteriormente se realizará en el mes de diciembre, de.cada
Año.)
Parágrafo: En caso de que el precio del petróleo crudo marcador "West Texas
Intermediate" o del gas natural marcador "US Gulf Coast. Henry Hub” (P) pierda su
reconocimiento como precio marcador internacional, la [ANH escogerá el nuevo
petróleo crudo o gas natural marcador a utilizar y modificará la tabla con base en el
nueyo índice, manteniendo las equivalencias con las valores de Po para el petróleo
crudo marcador “West Texas Intermediate” o para el gas natural marcador "US Gulf
Coast Henry Hub”.

Con'una antelación no inferior a tres s (3) Meses, la ANH podrá solicitar por escrito a
EL CONTRATISTA que el pago de este derecho se realice en especie durante un
periodo no inferior a seis (6) Meses. El CONTRATISTA accederá a esta solicitud
siempre que no se afecten los compromisos comerciales que haya contraído. El
volumen que corresponderá a la ANH. será el que resulte de calcular el factor “A”,

16.. 3. Pruebas de Producción: Los Hidrocarburos liquidos obtenidos como resúltado
de las pruebas de producción realizadas por EL CONTRATISTA también “causarán
los derechos de que tratan los numerales anteriores, siempre y cuando se cumplan
las condiciones del numeral 16,2.

! - .
16.4, Participación en la Producción durante la Prórroga del Periodo “de
Explotación: En todos los casos de prórroga del Periodo de Explotación de un Área
de Explotación, EL CONTRATISTA reconocerá y pagará a la ANH, a título de
derecho de participación en ¡a producción, una suma equivalente al diez por ciento

- (10%) del valor de la producción de Hidrocarburos Líquidos livianos en el Punto de
Entrega, o cinco por ciento (5%) en el caso de Gas Natural no asociado o
Hidrocarburos Líquidos Pesados, obtenida por EL CONTRATISTA a partir de la
fecha de vencimiento de la duración inicial del Periodo de Explotación y valorizada en
el Punto de Entrega, después de descontar el porcentaje correspondiente a las
regalías. Sobre esta participación no se causarán los derechos económicos de que
tratan los numerales 16.1.2 y 16.2. Durante la prórroga del Periodo de Explotación
los' derechos por uso del subsuelo y por precios altos de que tratan los numeral
16,12 y 16.2, respectivamente, solamente sé causarán sobre el volumén de EL

RES ! o : ORIGINAL

CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN MORICHE
. Página 29 de 55

¡ ] :
: CONTRATISTA después de haber restado el derecho de participación señalado en

este humeral.

16.5: Precios para Abastecimiento Interno: Cuando EL CONTRATISTA venda su
crudo para atender las necesidades de refinación para el abastecimiento interno, los
precios se calcularán con base en el precio internacional, en la forma establecida en
la-Resolución N* 18-1709 del 23 de diciembre de 2003 proferida .por el Ministro de

: Minas y Energía, o en cualquier disposición legal o reglamentaria que la modifique o
sustituya.

- CLÁUSULA 17 - UNIFICACIÓN -.

Cuañdo un yacimiento económicamente explotable se extienda en forma continua a
otralu otras áreas por fuera del Área Contratada, EL CONTRATISTA, de acuerdo
con ¡la ANH y con los demás interesados, deberá poner en práctica, previa
aprobación de la autoridad competente, un plan cooperativo de explotación unificado,
con sujeción a lo establecido en la legislación colombiana.

CLÁUSULA 18 - PROPIEDAD DE LOS ACTIVOS

18.1, Propiedad: En desarrollo de lo estipulado en la Cláusula 4 (numeral 4.3.4), las
instalaciones, bienes, materiales y equipos de própiedad de EL CONTRATISTA que
destine permanentemente para el desarrollo de Operaciones de Explotación, hasta el
Punto de Entrega, pasarán gratuitamente. a ser propiedad de la ANH al momento de
la devolución del Área Contratada o a la terminación de este contrato, cuando una u
otra! tengan lugar transcurridos los primeros dieciocho (18) Años del Periodo de
Explotación, aunque dichos bienes se encuentren fuera del Área Contratada.

18.2. EL CONTRATISTA transferirá gratuitamente a la ANH, a la devolución del área o
a la!terminación del contrato cuando una u otra tengan lugar transcurridos los primeros
dieciocho (18) Años del Periodo de Explotación, todos los derechos derivados de
contratos, bajo la modalidad de financiamiento de proyectos tales como Leasing, de
construcción, Explotación y reversión de bienes, BOT- ("Build, Operate and Transfer”),
BOMT- -«('Build, Operate, Maintain and Transfer"), BOOT (Build, Own, Operate and
Trafsfer”), MOT ("Modernize, Operate and Transfer") y similares, que a la terminación
de los mismos establezcan la obligación de transferir la propiedad de los bienes,
equipos e. instalaciones a EL CONTRATISTA, cuando tales contratos hayan sido
celebrados para el desarrollo del Período de Explotación de la respectiva área. Entodo |
caso, en el evento que dichos contratos se celebren por un plazo mayor al del Período
de Explotación, requerirán previa autorización de la ANH.

18. 3. Inventarios: EL CONTRATISTA efectuará inventarios físicos de los equipos y
bienes concernientes a las Operaciones de Explotación, con intervalos razonables,

ORIGINAL
: 2 "CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN MORICHE
. Página 30 de 55

por lo menos cada tres (3) Años Calendario, clasificándolos según sean de propiedad
de EL CONTRATISTA o de terceros. La. ANH tendrá el derecho de estar
representada cuando se' efectúen tales inventarios. Para este efecto, EL
CONTRATISTA avisará a la ANH con una antelación no inferior a quince (15) Días
calendario.

: 18.4. Disposición de los Activos: EL CONTRATISTA podrá disponer de los bienes
o equipos que se localicen hasta el Punto de Entrega y que no sean indispensables -

para mantener las condiciones de explotación existentes. No obstante lo anterior,

después de transcurridos dieciocho (18) Años del Periddo de Explotación de cada.

Área de Explotación o cuando se haya producido un ochenta por ciento (80%) de sus
reservas probadas, lo primero, que ocurra, EL CONTRATISTA requerirá la
aprobación previa. de la ANH, para efectuar tales disposiciones.

CLÁUSULA 19 - SUMINISTRO DE INFORMACIÓN Y CONFIDENCIALIDAD

19.1.; Información Técnica: El CONTRATISTA mantendrá oportuna y
permanentemente informada a la ANH sobre el progreso y resultados de las
operaciones. Por consiguiente, además de los documentos requeridos en otras
cláusulas de este contrato, EL CONTRATISTA entregará a la ANH, a medida que se
vaya obteniendo y antes de la fecha. de vencimiento de cada uno de las fases del
Periodo de Exploración y por Año Calendario durante el Período de Explotación, toda
la infórmación de carácter científico, técnico y ambiental, obtenida en cumplimiento
de este contrato. Esta información de Exploración y Explotación será entregada a la
ANH ¡de acuerdo con el Manual de Suministro de Información de Exploración y

Explotación.

19.2. Confidencialidad de la Información: Las Partes acuerdan que todos los datos
e información producidos, obtenidos o desarrollados como - tfesultado de las
operaciones de este contrato se consideran estrictamente confidenciales durante los
cinco, (5) Años Calendario siguientes contados a partir de la finalización del Año
calendario en el cual se hubieren producido, obtenido o desarrollado, o hasta la
terminación del contrato o al momento de la devolución parcial de área en cuanto a la

. información adquirida en las áreas devueltas, lo primero que ocurra. Para las

interpretaciones basadas en los datos obtenidos como resultado de las operaciones

* de este contrato este plazo será de veinte (20) Años Calendario contados a partir de

la fecha de la obligación de entrega a la ANH o a la terminación del contrato o la
devolución parcial de áreas en cuanto a la información adquirida en las áreas
devueltas, lo primero que ocurra. Esta estipulación no se aplicará a los datos o
información que las Partes deban proporcionar de ácuerdo con las disposiciones
legalés y reglamentarias vigentes, ni a los que requieran sus fitales, consultores,

SN ORIGINAL

A
1
|

CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN MORICHE
z 7 Página 31 de 55

,

lo o : ,
contratistas, auditores, asesores legales, entidades financieras y autoridades
competentes con jurisdicción sobre las Partes o sus filiales, o por mormas de
cualquier bolsa de valores en la cual las. acciones de EL. CONTRATISTA o

sociedades vinculadas se encuentren registradas; sin embargó deberá comunicar la
entrega de la información a la otra Parte. Las restricciones a la divulgación de

_ información no impedirán que EL CONTRATISTA suministre datos o información a

compañías interesadas en una eventual cesión de derechos con relación al Área
Contratada, y siempre que dichas compañías suscriban el correspondiente acuerdo
de confidencialidad que dé cumplimiento a lo estipulado en esta cláusula. La ANH se
compromete a no entregar a terceros dato o información alguno obtenidos como

resultado de las operaciones adelantadas por EL CONTRATISTA, excepto cuando'

sea necesario para cumplir alguna disposición legal aplicable a la ANH, o en el
desarollo de sus funciones. En los demás casos, la ANH requerirá la autorización
previa de EL CONTRATISTA.

19. 3: Propiedad de la Información: Transcurrido el tiempo de confidencialidad que
determina la cláusula anterior, se entiende que EL CONTRATISTA transfiere a la
ANHI todos los derechos sobre tales datos y sus interpretaciones, sin que por ello EL

CONTRATISTA pierda el derecho a utilizar dicha información. Desde este momento .

la ANH podrá disponer de esa información libremente.

19. «e Reuniones Informativas: En cualquier momento durante la vigencia de este
contrato la ANH podrá citar a EL CONTRATISTA, a reuniones informativas.

19. 5: Informe Ejecutivo Semestral: Además de la información a que se refieren
otras cláusulas de este contrato, el Manual de Suministro de Información y la exigida

- por la legislación colombiana, EL CONTRATISTA entregará a la ANH la información

L
básica y resumida de temas tales como: prospectividad, reservas, producción actual

y pronostico, Operaciones de Exploración, Evaluación o Explotación, ejecutadas y
proyectadas para el Año Calendario siguiente, personal, seguridad industrial,
ambiente y comunidades, contenido nacional en la contratación, entre otros. El
informe del segundo semestre será el Informe Anual de Operaciones y el programa a
ejecutar en el Año Calendario siguiente. Estos informes se entregarán dentro de los
sesénta (60) Días calendario siguientes al fi inal de cada semestre calendario.

il > .
l CLÁUSULA 20 — INSPECCIÓN Y SEGUIMIENTO.
20.1. Visitas al Área Contratada: Durante la vigencia de este contrato la ANH, a su
riesgo, en cualquier tiempo y por los procedimientos que considere apropiados,
podrá visitar el Área Contratada para. inspeccionar y hacer el seguimiento de las
actividades de EL CONTRATISTA y de los subcontratistas, directamente

E, «rsasiónadas con este contrato, y asegurarse del cumplimiento de este contrato. Así

ORIGINAL

e

¡ . CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN MORICHE
Ñ Página 32 de 55

| o . . ES

mismo podrá verificar la exactitud de la información. recibida. Cuando el inspector
detecte fallas o irregularidades cometidas por EL CONTRATISTA, el inspector podrá
formular observaciones que deberán ser respondidas por EL CONTRATISTA,.
mediante escrito y en el plazo señalado por la ANH.

EL CONTRATISTA a su costo pondrá a disposición del representante de la ANH las
facilidades de transporte, alojamiento, alimentación y demás servicios en igualdad de
condiciones a las suministradas a su propio personal, de ser necesario.

e 20.2. Delegación: La ANH podrá delegar la inspección y el seguimiento de las
operaciones en' el Área Contratada, con el propósito de asegurar que' EL
CONTRATISTA esté cumpliendo las obligaciones contraídas bajo los términos de
-estejcontrato y la legislación colombiana. La ausencia de actividades de inspección y
seguimiento por parte de la ANH de ninguna manera exime a EL CONTRATISTA del

cumplimiento de las obligaciones contraídas en virtud de este contrato ni implica una

reducción de las mismas.

1 CLÁUSULA 21 — SEGUROS

21.1. Seguros: EL CONTRATISTA tomará todos los seguros requeridos por la ley
"colombiana y cualquier otro seguro usual de acuerdo con las Buenas Prácticas de la
Industria del Petróleo. Así mismo, exigirá a cada contratista que desempeñe
cualquier trabajo en desarrollo de este contrata, la obtención y mantenimiento en
"vigencia de los seguros que considere necesarios. Los costos que demande la
contratación y vigencia de estos seguros son por cuenta y responsabilidad de EL
CONTRATISTA.

21.2. Póliza de Cumplimiento de Obligaciones Laborales: EL CONTRATISTA
conétituirá una póliza de seguros que garantice el pago de los salarios, prestaciones
e indemnizaciones y demás acreencias laborales por eventuales condenas judiciales
derivadas de reclamaciones de los trabajadores que haya contratado EL
CONTRATISTA en su condición de único y verdadero empleador de los mismos. La
vigencia de la póliza no será inferior a tres (3) Años contados a partir de la fecha de
terminación de este Contrato y el valor asegurado será equivalente al diez por ciento
(10%) de la nómina de EL CONTRATISTA asignada al cumplimiento. de este
Contrato durante el año anterior a la terminación.

1 CLAUSULA 22 - GARANTÍAS

22.4. Objeto de las garantías: EL CONTRATISTA deberá otorgar a favor de la
ANH, en la forma, términos y condiciones previstos en el contrato, las garantías que
aseguren el cumplimiento y la correcta ejecución de todas las obligaciones de cada

8 | o .
: ORIGINAL
O:

CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN MORICHE
í Página 33 de 55
.
fase del Periodo de Exploración y del Programa Exploratorio Posterior, si lo hay, y las
demás actividades inherentes a tales obligaciones. En ningún caso esta garantía

tendrá carácter de cláusula penal.

22.2, Forma de las garantías: EL CONTRATISTA establecerá, a su propio costo,
- una O varias cartas de crédito “stand by”, de carácter incondicional e irrevocable y

pagaderas a la vista, con un banco o institución financiera legalmente establecidos
en Colombia u otro instrumento u otra institución aceptado previamente por ta ANH.

223! Entrega de las garantías: El CONTRATISTA entregará a la ANH las garantías
de que trata esta cláusula, conforme a los términos esenciales del formato contenido
en el Anexo C de este contrato, con una antelación no menor de ocho (8) Días
caleridario a la fecha de inicio de cada fase del Periodo de Exploración o del
Programa Exploratorio Posterior, según sea el caso. Si por razones ajenas a la
voluntad de EL CONTRATISTA, debidamente sustentadas, éste no pudiere entregar.
las garantías a la ANH en el plazo estipulado anteriormente, a solicitud de EL
CONTRATISTA, la ANH podrá aplazar la fecha de entrega. La no entrega de las
garantias por parte de EL CONTRATISTA, dentro de los términos estipulados,
constituirá causal de incumplimiento del contrato. -

22.4, Monto de' las garantías: EL CONTRATISTA otorgará las garantías

"correspondientes a cada fase del Periodo de Exploración o del Programa

Exploratorio Posterior, según sea el caso, por el diez por ciento (10%) del valor del
presupuesto de la fase del Programa Exploratorio Mínimo o del Programa
Exploratorio Posterior, según sea el caso, nominado en dólares de los Estados

- Unidos de América y.pagadeto en pesos colombianos. En ningún caso el valor de la

garantía para cada fase podrá ser inferior a cien mil dólares de los Estados Unidos*
de América (USD $100.000) ni superior a tres millones de dólares de los Estados
Unidos de América (USD $3.000.000)

1 . .
22.5. Vigencia de las garantías: Todas y cada una de las garantías tendrán vigencia
durante el plazo de la fase cuyas obligaciones se estén garantizando y tres (3)
Meses más. En caso de prórrogas, las garantías deberán igualmente ser prorrogadas

1
. o sustituidas por otras del mismo valor y con una vigencia minima igual al tiempo de

la prórroga y tres (3).Meses más.

22. 5. Rechazo de las garantías: La ANH rechazará las garantías otorgadas por EL
CONTRATISTA cuando éstas no cumplan con los requisitos que se establecen en
esta cláusula. La ANH dispondrá de un (1) Mes, a partir de la fecha de recibo de que
trata el numeral 22.3, para avisar su rechazo a EL CONTRATISTA y devolverle las

" gafantías presentadas. Si esto llegare a ocurrir, las garantías que sean rechazadas

) Ñ
se entenderán como no entregadas para efectos de lo previsto en el numeral 22.3.

ORIGINAL

CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN MORICHE
Página 34 de 55

22. 7 Efectividad de las garantías: La ANH hará efectivas las garantías siempre *
que EL CONTRATISTA 'incumpla en todo o en parte alguna de las obligaciones
“garantizadas, sin perjuicio del cumplimiento de las demás obligaciones contraídas. El
pagó de la(s) carta(s) de crédito stand-by no exonera a EL CONTRATISTA de su
obligación de indemnizar los daños y perjuicios que su incumplimiento hubiere
ocasionado. La ANH se reserva el derecho de acudir a-los mecanismos de solución
de controversias cuando el valor de la garantía no sea suficiente para cubrir el monto

de las indemnizaciones.
1 . z .
CLÁUSULA 23 - SUBCONTRATISTAS, PERSONAL Y TRANSFERENCIA DE

. | . TECNOLOGIA

23. 1 Subcontratistas: Para llevar a cabo las operaciones materia de este contrato
EL ¡CONTRATISTA podrá, con observancia de la legislación colombiana, celebrar
contratos, a su propio costo y riesgo, para la obtención de bienes y servicios, en el
país o en el exterior. En los subcontratos, EL CONTRATISTA incluirá estipulaciones
qué obliguen a los subcontratistas a someterse : a la legislación colombiana y a las
estipulaciones de este contrato.

23. 2. Listas de Contratos y Subcontratistas: El CONTRATISTA llevará una
relación actualizada de los contratos de obras, servicios y suministros y la pondrá a
disposición de ta ANH, cuando ella así lo solicite. La relación debe especificar, por lo
menos, el nombre del proveedor, contratista o subcontratista, el objeto, el valor y la
dufación del contrato.

23. Componente Nacional: EL CONTRATISTA procurará dar preferencia a los
oferentes nacionales de bienes y servicios de- origen nacional, en igualdad de
cohdiciones competitivas de calidad, oportunidad y precio.

224. Personal: Para todos los efectos legales, . EL CONTRATISTA actúa como
único empleador de los trábajadores 'que contrate para el desarrollo de las
actividades propias de este Contrato y, en consecuencia, será responsable de las
obligaciones laborales que surjan de las respectivas relaciones o contratos de

o trabajo, tales como pago de salarios y prestaciones sociales, aportes parafiscales,
“afiliación y pago de cotizaciones o aportes por concepto de pensiones, salud y
riésgos profesionales al Sistema de Seguridad Social Integral conforme a la ley. EL
CONTRATISTA entrenará adecuada y diligentemente ai personal colombiano que se
requiera para reemplazar al personal extranjero que EL CONTRATISTA considere
nécesario para la realización de las operaciones de este contrato. En todo caso, EL
CONTRATISTA deberá dar cumplimiento a las disposiciones legales que señalan la
proporción de empleados y obreros nacionales y extranjeros.

h .
e” . o ] . .
; ORIGINAL. 7 .
:
: CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN MORICHE
1 . Página 35 de 55
l : -
23,5 Transferencia de Tecnología: EL CONTRATISTA se obliga a costear o
realizar a su. cargo programas de capacitación para profesionales'o mediante el
patrocinio de proyectos de investigación, que designe la ANH, en áreas relacionadas
con lel desarrollo de este Contrato y durante su vigencia. La capacitación estará
relacionada con la industria del petróleo, como son áreas técnicas, ambientales,
comerciales, legales, entre otras. La capacitación se podrá llevar a cabo mediante la
integración de los profesionales que sean designados por la ANH, al grupo de trabajo
-que!EL CONTRATISTA organice para el Área Contratada o para otras actividades
afi nés. Todos los costos de la capacitación, con excepción de los laborales que se
causen a favor de los profesionales que la reciban, que tengan lugar con ocasión del
cuniplimiento de las obligaciones de EL CONTRATISTA en virtud de esta Cláusula,
serán asumidos en un ciento por ciento (100%) por EL CONTRATISTA. En ningún
caso, EL CONTRATISTA asumirá costo alguno derivado de la relación laboral de los
benefi iciarios de la capacitación. Para dar cumplimiento a las obligaciones de
Transferencia de Tecnología de acuerdo con lo previsto en esta cláusula, en cada
una de las fases del Período de Exploración y sus prórrogas EL CONTRATISTA se
compromete a adelantar programas de transferencia de tecnología hasta por un valor
del veinticinco por ciento (25%) del monto del derecho por el uso del subsuelo de que
trata la Cláusula 16 (numeral! 16,1.1) de la fase en curso del período de Exploración.
Respecto de las Áreas de Explotación, la transferencia de tecnología será hasta por
un valor del diez por ciento (10%) del monto del derecho por el uso del subsuelo de
que trata la cláusula 16 (numeral 16.1.2), por cada Año Calendario. En ningún caso,
a EL CONTRATISTA se le exigirá que el valor total de la Transferencia de
Tecnología exceda de cien mil dólares de los Estados Unidos de América
(US$100. 000) por fase o por Año Calendario, según corresponda. El programa de
transferencia de tecnologia, incluido su objetivo, alcance, participantes y lugar, será
previamente acordado entre la ANH y EL CONTRATISTA.

CLÁUSULA 24 - OPERADOR

] >

4 - .

24.4. Sin perjuicio de que pueda ejercer la operación directamente, EL.
CONTRATISTA podrá contratar a un tercero para que actúe como operador siempre
y cuando demuestre experiencia, idoneidad y solidez financiera. En estos casos, la
designación de un tercero como operador requiere la aprobación definitiva de la

-ANH.

24. 2. Cuando EL CONTRATISTA esté conformado por dos o más empresas, se
indicará cual de ellas actuará como operador. :

24.3. Cuando se requiera más de dos operadores diferentes al mismo tiempo en este
Contrato, se requerirá la aprobación previa por parte de la ANH. : e

y ORIGINAL
| .
1

i

Pr.

| CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN MORICHE
pr. . o Página 36 de 55
j .
|
1

to
H
4 i

24.4, Cuando el operador decida r renunciar deberá comunicarló con una anticipación
no menor de noventa (90) Días calendario:

24. 5. Cuando el operador sea un tercero y. la ANH tenga conocimiento de que ha
asumido conductas negligentes o contrarias a las Buenas Prácticas de la Industria
Petrolera: en relación con el cumplimiento de las obligaciones objeto de este

Contrato, dará aviso-de ello a EL CONTRATISTA, quien dispondrá de un término de .
noventa (90) Dias calendario contados a partir del requerimiento para' adoptar los :
correctivos del caso. Si'vencido el mencionado término persiste el comportamiento . *

mencionado, la ANH exigirá a EL CONTRATISTA el cambio de operador. :
| - CLAUSULA 25 - DERECHOS DE CESIÓN

I
25.1. Derecho: EL CONTRATISTA tiene derecho a ceder o transferir total o
parcialmente sus intereses, derechos y obligaciones emanados de este contrato, con
la previa autorización escrita de la ANH, a otra compañía, consorcio o unión temporal
profesionales y la capacidad jurídica necesarias para actuar en Colombia.

25.2. Procedimiento: Para tal efecto EL CONTRATISTA élevará la solicitud escrita

! o : a
a la ANH, con indicación de los elementos esenciales de la negociación, tales como |
el nombre del posible cesionario, la información sobre sus capacidades legal,

financiera, técnica y operacional, el valor de los derechos y obligaciones a ceder, el
alcance de la operación, etc. Dentro de los sesenta (60) Días hábiles siguientes a!
: recibo de la solicitud presentada en forma completa, la ANH ejercerá su facultad
discrecional de analizar la información suministrada por EL CONTRATISTA, luego
delo cual adoptará su determinación sin que esté obligada a motivarla. En el caso de
que cualquiera de las empresas que conforman la Parte CONTRATISTA adelante
procesos de fusión, escisión, absorción o transformación societaria de otra indole,
bastará con informar oportunamente a la ANH, sin perjuicio de la información que
pudieran requerir otras autoridades colombianas. La ANH se reserva el derecho de
evaluar las nuevas condiciones de EL CONTRATISTA o de cualquiera de las
empresas que to conforman, en cuanto a capacidad financiera, competencia técnica,
habilidades profesionales y capacidad jurídica necesarias para actuar, y podrá
requerir el otorgamiento de garantias.

Parágrafo: Cuando las cesiones se den a favor de compañías que controlan o
dirigen a EL CONTRATISTA, o a una cualquiera de las compañías que la integran o
las filiales o subsidiarias de éstas, o entre compañías que conforman un mismo

CÁ .
5 , ORIGINAL -
/

que tenga la capacidad financiera, la competencia técnica, las. habilidades
. CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN 'MORICHE

1
á
1
l
1
|
Í Página 37 de 55
i

grupo económico, si la ANH no da respuesta en el plazo establecido, se entenderá
que la respectiva cesión ha sido autorizada. : -

i CLÁUSULA 26 - FUERZA MAYOR Y HECHOS DE TERCEROS.

-26.4) Definiciones: Para efectos de'este contrato, Fuerza Mayor es el imprevisto a

que¡no es posible resistir, como una ley, un acto de autoridad, un naufragio ó un
“terremoto, etc.; y, Hecho de Terceros es el irresistible, jurídicamente ajeno a la Parte
que, lo alega; como “una guerra, un acto malintencionado de terceros, etc.. Para
efectos de este contrato, tanto la Fuerza Mayor como los Hechos. de Terceros, se
considerarán eximentes de responsabilidad y suspenderán el cumplimiento de las
obligaciones no financieras afectadas por estas circunstancias, siempre y cuando, *
constituyan una causa extraña y la Parte que recibe el aviso acepte la irresistibilidad

y el carácter de impedimento del hecho alegado.

26. 2. Suspensión: El cumplimiento de las' obligaciones de este contrato, se
suspenderá durante todo el tiempo en que cualquiera “de las Partes “esté en
imposibilidad de cumplirlas total o parcialmente, por circunstancias constitutivas de
Fuerza Mayor o' Hechos !rresistibles de Terceros. Cuando alguna de las Partes se
vea afecta por alguna de tales circunstancias, dará aviso a la otra dentro de los
quince (15) Días calendario siguientes, invocando esta cláusula y entregando las
justificaciones apropiadas, especificando las causas que originen su impedimento, la
forma como se afecta el cumplimiento de la obligación correspondiente, el periodo
estimado de suspensión de las actividades y cualquier otra información que permita
demostrar la ocurrencia del hecho y su irresistibilidad.

26: 3. Aceptación: Dentro de los quince (15) Días calendario siguientes al recibo del
aviso, la Parte no afectada responderá por escrito aceptando o no la circunstancia
eximente de responsabilidad, y con esta aceptación se suspenderán los plazos para
el ¡cumplimiento de las obligaciones afectadas. En este caso, la suspensión tendrá
lugar a partir del momento en que ocurrió el hecho invocado como causal de
“exoneración, Si la Parte no afectada no responde dentro de este plazo, sé entenderá
aceptada la ocurrencia de la causal invocada y quedará suspendido el cumplimiento
de la obligación afectada. La suspensión sólo. interrumpe el cumplimiento de las
obligaciones afectadas. os

26.4, Cesación de la Suspensión: La Parte afectada por la causal eximente de

responsabilidad reiniciará el cumplimento de las obligaciones suspendidas dentro del

Mes siguiente a la desaparición del hecho invocado como causal. En este caso

informará a la otra Parte dentro de los quince (15) Días calendario siguientes. La
ñ : - ORIGINAL : f
| .
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN MORICHE
y * Página 38 de 55

Parte obligada al cumplimiento de la obligación hará sus mejores esfuerzos para
cumplirla dentro de los términos y condiciones acordados por las Partes. y

26.5: Efectos en los plazos: Cuando la' suspensión impida el cumplimiento de *

alguna de las Operaciones de Exploración cóntenidas en cualquiera de las fases del
Programa Exploratorio Mínimo o del Programa Exploratorio Posterior, y tal
impedimento se prolongue por más de dos (2) Meses consecutivos, la ANH restituirá
el plazo contractual por un lapso igual al del impedimento, sin' perjuicio de que EL
CONTRATISTA deba prorrogar la garantía existente o constituir una nueva, en los
términos de la Cláusula 22.

CLÁUSULA 27 - SOLUCIÓN DE CONTROVERSIAS ENTRE LAS PARTES
27.1 ' Instancia Ejecutiva: Toda diferencia o desacuerdo que surja en desarrollo del
contrato y en relación con el mismo será solucionada por los funcionariós de las
Partes autorizados para el efecto. Si en el término de treinta (30) Días calendario
contados a partir del aviso escrito, el desacuerdo aún no se ha resuelto, el asunto
será sometido al más alto ejecutivo de cada una de las Partes residente en
Colombia, a fin de buscar una solución conjunta. Si dentro de los treinta (30) Días
"calendario siguientes a la fecha en que una de las Partes haya solicitado a la otra el
sometimiento del desacuerdo a los ejecutivos antes mencionados, las Partes llegaren
a un acuerdo o decisión sobre el asunto en cuestión, dentro de los quince (15) Dias
calendario después de logrado dicho acuerdo o decisión se suscribirá el acuerdo o ta
decisión adoptada.

27.2. Instancia de Peritaje y de Arbitraje: Si dentro de los citados treinta (30) días

los más altos ejecutivos de las Partes no llegaren a un acuerdo o decisión, o si
dentro de los mencionados quince (15) días no suscribieren el acuerdo o decisión

adoptada, cualquiera de las Partes podrá acudir a los mecanismos previstos en los '

numerales 27.2.1, 27.2.2 y 27.2.4, según el caso, de la siguiente manera:

27.21. Peritaje Técnico: Si se trata de un desacuerdo técnico, será sometido al
dictamen de expertos, designados así: uno por cada Parte y, el tercero, por los dos
principales expertos y, a falta de acuerdo entre éstos y a petición de cualquiera de
las Partes, dicho tercero será nombrado por la asociación de profesionales del tema
objeto de la controversia o afín a éste, que sea cuerpo técnico consultivo del
Gobierno Nacional y con sede en Bogotá.

_Uná vez los expertos hayan sido nombrados:
7 .
¡ : . ORIGINAL
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN MORICHE
| o Página 39 de 55

a) Los expertos emitirán su concepto en un plazo de treinta (30) Días a partir d de su
"nombramiento, Los expertos indicarán'el sitio y plazo para recibir información de
las Partes. A solicitud de los expertos, las Partes pueden conceder una
ampliación del plazo inicial. :

b) Las Partes entregarán toda información pertinente que los expertos puedan
considerar necesaria.

c) Las Partes enfocarán y delimitarán las materias que son tema de la experticia.

-d) lios costos y gastos de los expertos técnicos serán pagados por partes iguales
Bor las Partes.

e) E concepto se .emitirá por mayoría y será obligátorio para las Partes con los
efectos de una transacción. : Ñ

27.2.2. Peritaje Contable: Si se trata de un desacuerdo contable, se someterá al -
dictámen de expertos, quienes deberán ser contadores públicos titulados designados
asi: luno por cada Parte, y el tercero por los dos principales expertos y, a falta de

“ acuérdo entre éstos y a petición de cualquiera de las Partes, dicho tercero será
nombrado por la Junta Central de Contadores de Bogotá. Una vez nombrados los
expertos, se procederá de manera similar a lo estipulado en los literales a-e del
numeral anterior, :

27.2.3, Controversia en cuanto a la naturaleza: En el caso de desacuerdo entre las
Partes sobre la calidad técnica, contable o legal de la controversia, ésta se
considerará de tipo legal.

27.2.4, Arbitraje: Cualquier desacuerdo o controversia derivado de o relacionado
con|el presente contrato, que no sea un desacuerdo técnico o contable, se resolverá
por medio de arbitraje. El Tribunal de Arbitraje estará compuesto por tres (3) árbitros
nombrados de comú: acuerdo por las Partes. Si estas no llegaren a un acuerdo en el
nombramiento de los árbitros, éstos serán designados por el Centro de Arbitraje y
Conciliación Mercantil de ta Cámara de Comercio de Bogotá D.C., previa solicitud
presentada por cualquiera de las Partes. En todo caso los árbitros deberán tener
experiencia acreditada de más de cinco (5) años en asuntos propios de la industria
petrolera. El Tribunal deberá aplicar la legislación sustancial colombiana vigente y su
decisión será en derecho. El arbitraje será conducido en idioma castellano.

27.2.5. Exclusión: De conformidad con lo estipulado en la Cláusula 4 de este
contrato (numeral 4.3.2 parágrafo), la falta de acuerdo entre las Partes para' la

ORIGINAL

CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN MORICHE
Página 40 de 55

extensión del Periodo de Explotación de cada Área de Explotación no dará lugar a
desacuerdo y no se sujetará a los procedimientos establecidos en esta cláusula.

. CLÁUSULA 28 - TERMINACIÓN. .

28.1. Causales de terminación Este contrato terminará y cesarán los derechos de
EL CONTRATISTA, en cualquiera de los casos enunciados a continuación:

a) Por vencimiento del plazo del Período de Exploración, sin que EL
CONTRATISTA hubiere realizado un Descubrimiento. '

b) Ror vencimiento del plazo del Período de Explotación. En estos casos, terminarán
los efectos del contrato respecto del Área de Explotación en la que se e hubiere
terminado el Periodo de Explotación.

c) por renuncia de EL CONTRATISTA durante el Período de Exploración, en n los
dasos previstos en la Cláusula 4 (numeral 4.2.1).
d) Por renuncia de EL CONTRATISTA én cualquier tiempo del Período de
Explotación.
- e) En cualquier tiempo por mutuo acuerdo entre las Partes.
f) Por la declaración de incumplimiento de EL CONTRATISTA.

a) Por la aplicación de alguna de las causales de Terminación Unilateral previstas
en este contrato.

h) Por la ocurrencia de alguna de las causales de terminación o caducidad que
i
ordene la ley.

En lós casos previstos en los literales f), g) y h), la ANH hará efectiva la garantia de
que|trata la Cláusula 22, sin perjuicio de cualquier recurso o acción que decida
interponer,

28. 2. Causales de Terminación por Incumplimiento: Son causales de terminación
por incumplimiento: :

a) Ceder este contrato, total o parcialmente, sin dar cumplimiento a lo previsto en la

Cláusula 25.

| -
b) Suspender injustificadamente las Operaciones de Exploración: durante más de

Seis (6) meses continuos dentro de una misma fase.

c) Suspender injustificadamente las Operaciones de Evaluación y/o de Explotación,
por un término mayor a la mitad del plazo del Programa de Evaluación en un

RF ORIGINAL
l
|
1

re
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN MORICHE
Página 41 de 55

Área de Evaluación o duranté seis (6) meses consecutivos en un Áreá de
Explotación. En estos. casos, terminarán los efectos del contrato respecto del
Área de Evaluación o de Explotación en la que se hubiere presentado la
suspensión de las Operaciones.

d) Aprovechar indebidamente recursos y minerales que no hagan parte del objeto
de este contrato. :

e) Omitir en los plazos establecidos, de manera Eesircada, la entrega de
“información técnica, resultado de las Operaciones de Exploración, Evaluación,
Desarrollo o Producción, cuya importancia impida- el desarrollo de sus funciones
ala ANH.

f)' Incumplimiento de la entrega de las garantías según lo establecido en la cláusula
22 (numeral 22.3). :

9) Incumplir de manera injustificada cualquier otra obligación contraída por EL
CONTRATISTA en virtud y relacionada con el objeto de este contrato.

28.3. Procedimiento para la Declaración de Incumplimiento: Frente a la
ocurrencia de cualquiera de las causales de incumplimiento, la ANH podrálterminar
este contrato después de sesenta (60) Dias calendario dé haber requerido por escrito
a EL|CONTRATISTA, previa aprobación del Consejo Directivo de la ANH, indicando
la causal invocada para hacer tal declaración, siempre y cuando EL CONTRATISTA
no haya presentado las explicaciones satisfactorias a la ANH dentro de los veinte
(20) [Días hábiles siguientes a la fecha de recibo del requerimiento, o no haya
corregido la falla en el cumplimiento del contrato en el lapso de sesenta (60) Días. Si
dentlo del plazo de veinte (20) Días hábiles antes enunciado EL CONTRATISTA
presenta las explicaciones satisfactorias a la ANH y el término restante para
completar el plazo de sesenta (60) Días calendario es insuficiente para “cumplir las
obligaciones pendientes, la ANH podrá conceder un plazo adicional para permitir
dicho cumplimiento, sin perjuicio de exigir las garantías necesarias para respaldarlo.
Si allcabo de este tiempo aún no se han tomado los correctivos necesarios, la ANH
declarará el incumplimiento y la terminación de este contrato. Es entendido que el
plazo contemplado en este numeral para el cumplimiento de las obligaciones
pendientes, en ningún caso constituye una prórroga del plazo pactado para la
ejecución del Programa Exploratorio Minimo de una fase en curso ni modifi ca los
plazos de las fases siguientes del Periodo de Exploración. A

28.4. ¡Causales de Terminación Únilateral: Unilateralmente, la ANH podrá declarar
terminado este contrato, en cualquier momento, en los siguientes casos:: 4 Y .

SS | . ORIGINAL : o Pd
1 : . : :
] . o

|
| : CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN MORICHE
- - Página 42 de 55

a) Por iniciación de un proceso  iquigatoio de EL CONTRATISTA, si'es persona
jurídica. 1

b) Por embargo judicial de EL CONTRATISTA que afecte gravemente, el
cumplimienta del contrato. -

Cuando El CONTRATISTA estuviere conformado por varias personas jurídicas y/o
«naturales, las cáusales de los numerales anteriores se aplicarán cuando ellas afecten
gravemente el cumplimiento del contrato.

! .
28.5. Cláusulas obligatorias: La ANH declarará la terminación, la caducidad o la

.. liquidación obligatoria de este contrato ante la ocurrencia de las causales ordenadas
por ministerio de la ley, tales como las previstas en la Ley 418 de 1997,

sucesivamente prorrogada y modificada por las leyes 548 de 1999 y 782 de 2002, 6
en la Ley 40 de 1993, ó en las leyes que las sustituyan o reformen.

28.6. Obligaciones posteriores: Terminado este contrato por cualquier causa y en
cualquier tiempo, lás Partes tienen obligación de cumplir satisfactoriamente sus
obligaciones legales entre sí y frente a terceros y las contraídas en este contrato.
Esto incluye asumir la responsabilidad por pérdidas y daños resultantes cuando el
contrato haya sido terminado unilateralmente y, por causas imputables a EL
CONTRATISTA, habrá lugar a indemnizaciones y compensaciones de tipo legal.

|
: CLAUSULA 29 — MEDIO AMBIENTE ,

1
29.1, EL CONTRATISTA dará especial atención a la protección del medio ambiente

y al cumplimiento de la normatividad aplicable en estas 'materias. Igualmente,
adoptafá y ejecutará planes de contingencia específicos para atender las
emergencias y reparar los daños, de la manera más eficiente y oportuna.

. 29.2. EL CONTRATISTA informará semestralmente a la ANH sobre los aspectos

mol : z as
ambientales de las Operaciones que esté adelantando, de la aplicación de los.planes

preventivos y de los planes de contingencia, y sobre el estado de las gestiones
adelantadas ante las autoridades ambientales competentes en materia de permisos,
autorizaciones, concesiones o licencias, según sea el caso.

29.3. Cuando alguna actividad u Operación de Exploración requiera de permisos,
autorizaciones, concesiones o licencias ambientales, EL CONTRATISTA se

* abstendrá de realizarlas mientras no obtenga tales permisos, autorizaciones,

concesiones o licencias.
Y

Ds

; : ORIGINAL

P
+. CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN MORICHE
- Página 43 de 55

29. 4. Sin la aprobación de los estudios de impacto ambiental y la expedición de las
licencias ambientales correspondientes u otros requisitos, EL CONTRATISTA no
podrá il iniciar la Explotación.

29.5..El incumplimiento de cualquiera de estas obligaciones es causal de terminación
por incumplimiento en los términos de la Cláusula 28 (numeral 28. 2, literal (9).

: CLÁUSULA 30 - ABANDONO.

30.1..Abandono: Sin perjuicio de lo señalado en el numeral 4.3.4 de este contrato,
en todos los casos en que haya lugar a la devolución de áreas, tanto en tierra como
costalfuera, EL CONTRATISTA programará y realizará todas las actividades de
Abandono, de conformidad con la legislación colombiana y observando las Buenas

. Prácticas de la Industria del Petróleo.

30.2. | Devolución de Áreas de Exploración y de las Áreas de Evaluación: Dentro
de los sesenta (60) días siguientes a la fecha en que deba tener lugar la devolución
de áreas de Exploración o de las Áreas de Evaluación, EL CONTRATISTA llevará a
cabo ¡un programa: de Abandono, a satisfacción de la ANH y demás autoridades
competentes.

30.3. En Áreas de Explotación: El Plan de Explotación de cada Área de
Explotación incluirá el programa de Abandono correspondiente. Asi mismo, en las
actualizaciones al Plan de Explotación de que trata el numeral 9.4, EL
CONTRATISTA hará los ajustes necesarios al programa de Abandono.

]
30.4. Fondo de Abandono:

30.4.1l Creación: Al concluir el primer Año Calendario del Mes en el cual EL
CONTRATISTA inició ta producción comercial y regular, de Hidrocarburos de algún
Area de Explotación, y a partir de entonces EL CONTRATISTA llevará en'su
contabilidad un registro especial denominado Fondo de Abandono y, para garantizar
la disponibilidad de los recursos financieros necesarios para adelantar el programa
de Abándono mencionado en el numeral anterior, EL CONTRATISTA establecerá un
encargo fiduciario, una garantía bancaria, u otro instrumento aceptado por la ANH.
En uno u otro caso los términos y condiciones del instrumento que se acuerde serán
determinados por las Partes dentro del año inmediatamente anterior 'a la fecha en la
cual debe constituirse el Fondo de Abandono. En caso de no llegarse a un acuerdo,
de todos modos EL CONTRATISTA constituirá una garantía bancaria en los
términos de esta cláusula.

30.4,2 Valor del Fondo de Abandono: El valor del Fondo de Abandono al final de
cada Año Calendario será el que resulte de aplicar la fórmula siguiente:

A ,
¡ “ORIGINAL:
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN MORICHE
: Página 44 de 55

. . A

Ama = (Paw+ Rin)? x Cas E]
. ;

donde:

es el valor del Fondo de Abandono que EL CONTRATISTA debe registrar

Ama:
: para cada Área de Explotación, al finalizar cada Año Calendario.

a

I

, a
Panles el volumen acumulado de Hidrocarburos producidos - de cada Área de
-| Explotación, desde el inicio de su producción hasta el 31 de diciembre del Año
| para el cual se realiza el presente cálculo. ? -

1 .
Ri" ]son las reservas probadas de Hidrocarburos de cada Área de Explotación, .
expresadas en Barriles de Hidrocarburos Líquidos, de acuerdo con el Plan del
“Explotación y sus actualizaciones. Este valor incluye la producción acumulada
(Pan ) más las reservas probadas remanentes.

y] .

Cas es el costo estimado actualizado de las operaciones de Abandono de cada
Área de Explotación. Cuando se trate de reajustes anuales, el Cas se reducirá
en el valor de los costos de Abandono ya ejecutados.

]

Todos! los cálculos de producción y reservas de Hidrocarburos mencionados
anteriormente (Pan y Rin) se realizarán en Barriles de Hidrocarburos Líquidos. Para lo
cual las Partes convienen que para efectos de realizar la conversión correspondiente
cinco mil setecientos (5.700) pies cúbicos de gas, a Condiciones Estándar, equivalen
a un (1) Barril de Hidrocarburos Líquidos.

Las variables de la fórmula, serán revisadas y actualizadas anualmente por EL
CONTRATISTA, con base en los desembolsos reales de las actividades de
Abandóno realizadas y los volúmenes de producción y de reservas de Hidrocarburos.

]
Parágrafo: Pará efectos de esta cláusula, son Reservas Probadas, la cantidad de .

Hidrocarburos que, con fundamento en los análisis geológicos y de ingeniería, EL

CONTRATISTA estima con razonable certeza que pueden ser recuperables
comercialmente, a partir de una fecha determinada, con base en los yacimientos
conocidos y conforme a condiciones económicas, a métodos operativos y al marco
regulatorio prevaleciente al momento del cálculo, .

30.5. El cumplimiento de las obligáciones de que trata esta cláusula no exime'a EL.
CONTRATISTA de su obligación de llevar a cabo a su costo y riesgo todas las
operaciones de Abandono en cada Área de Explotación.

! - ORIGINAL

e
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN MORICHE
Página 45 de 55

CLÁUSULA 31 — DOMICILIO CONTRACTUAL Y LEY APLICABLE

Para todos los fines de este contrato, las Partes fijan como domicilio la ciudad de
Bogotá, D.C., República de Colombia. Este contrato se rige en todas sus partes por
las leyes colombianas y EL” CONTRATISTA renuncia a intentar reclamación
diplomática en todo lo tocante a sus derechos y obligaciones provenientes de este
contrato, excepto en el caso de denegación de justicia. Se entiende que no habrá
denegación de justicia cuando EL CONTRATISTA ha tenido acceso a todos los
recursos y medios de acción que proceden conforme a-las leyes colombianas.

Ñ CLÁUSULA 32 - VOCERÍA

Sin perjuicio de los derechos que legalmente tenga EL CONTRATISTA derivados de
disposiciones legales o de las cláusulas de este contrato, la ANH llevará la vocería
de EL CONTRATISTA ante las autoridades Colombianas en lo referente a las
actividades desarrolladas por virtud de este contrato, siempre que deba hacerlo, y
suministrará a los funcionarios y entidades gubernamentales todos los datos e

«informes que puedan requerirse legalmente. EL CONTRATISTA estará obligado a

preparar y suministrar a la ANH los informes correspondientes. Los gastos en que
incurra la ANH para atender cualquier asunto a que se refiere esta cláusula, serán
con cargo a EL CONTRATISTA, y cuando tales gastos excedan de cinco mil dólares
de los Estados Unidos de América (USD $5.000) o su equivalente en moneda
colombiana, es necesaria la aprobación previa de EL CONTRATISTA. Las Partes

- declarán, para cualquier relación con terceros, que ni lo establecido en esta cláusula
“ni en ninguna otra del contrato, implica el otorgamiento de un poder general ni que

las Partes hayan constituido sociedad civil o comercial u otra relación bajo la cual,
cualquiera de las Partes pueda ser considerada como solidariamente responsable
por los! actos u omisiones de la otra Parte o tener la autoridad o el mandato que
pueda 'comprometer a la otra Parte en lo que respecta a alguna obligación. Este
contrató tiene relación con actividades dentro del territorio de la República de
Colombia. .

| : CLAUSULA 33 - PAGOS Y MONEDA -

33.1. Moneda: Todos los pagos que EL CONTRATISTA deba hacer en favor de la
ANH, en virtud de este contrato, serán realizados en dólares de los Estados Unidos
de América, cuando así lo permitan las normas cambiarias, o en pesos colombianos
y enel banco que la ANH designe para tal fin. El CONTRATISTA podrá hacer pagos
en divisas, cuando así lo permitan las normas cambiarias y éste sea autorizado por la -
ANH. :

ORIGINAL
! .
to CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN MORICHE
: Página 46 de 55

33.2. Tasa de Cambio: “Cuando haya lugar a la conversión de dólares de los
Estados Unidos de América a pesos se aplicará la tasa de cambio representativa: del
mercado “certificada por la Superintendencia Bancaria, o la entidad que haga. -sus

veces, aplicable al día del pago.

33.3. Intereses de Mora: Si los pagos que El. CONTRATISTA deba hacer a favor
de la ANH, en virtud de este contrato no se hacen en los términos previstos, EL
CONTRATISTA pagará el Interés Moratorio a la tasa máxima legal permitida. —:

| CLÁUSULA 34.- IMPUESTOS

1
,

EL CONTRATISTA se somete a la legislación tributaria Colombiana.
|
: SLÁUSULA 35 - AVISOS Y COMUNICACIONES

35.1. Domicilio para Avisos y Comunicaciones: Los avisos y comunicaciones

entre ¡las Partes serán enviados a los representantes de las -Partes, “al domicilio

registrado para notificaciones judiciales, que a la fecha de celebración de este

contrato, son:

De la ANH: Calle 37 No. 7-43, Piso 5, Edificio Guadalupe, Bogotá, D.C., Colombia.
Del CONTRATISTA: Avenida 19 No. 118-30 Oficina 601. Bogotá, D.C., Colombia.

35.2. Cambio: Cualquier cambio en la persona del representante o del domicilio
arriba indicados debe ser informado oficialmente a la otra Parte dentro de los cinco
(5) Días siguientes a haberse producido.

35,3. Efectividad: Las comunicaciones entre las Partes en relación con este contrato
se sulten al recibo de la Parte a quien fueron dirigidas en los domicilios arriba
indicados y en cualquier caso cuando hayan sido entregados en el domicilio para
notifi taciones judiciales registrado en la Cámara de Comercio.

] CLÁUSULA 36 - COMUNICADOS EXTERNOS

Cuando EL CONTRATISTA requiera emitir declaraciones públicas, anuncios o
comunicados con respecto a este contrato sobre información que pueda afectar el
normal desarrollo del presente contrato, EL CONTRATISTA solicitará * «previa
autorización escrita de la ANH. En todo caso, las comunicaciones externas sobre
Descubrimientos realizados, Descubrimientos declarados o a ser declarados
comerciales y volumen de reservas de Hidrocarburos deberán ser autorizados por.la
ANH. :

! ORIGINAL
Ñ CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN MORICHE
l : . Página 47 de 55

y - CLÁUSULA 37 — IDIOMA

| : : . q :
Para todos los efectos y actuaciones relacionadas con este contrato el idioma oficial
es el castellano.

Ñ CLAUSULA 38 - PERFECCIONAMIENTO

El presente contrato se perfeccionará con la suscripción del mismo por las Partes. |

Para constancia, se firma en Bogotá a los veintiún (21) días del mes de febrero del
año dos mi) cinco (2005).

os

AGENCIA NACIONAL DE HIDROCARBUROS

blow).

¿A ARMÁNDO ZAMORA REYES

DIRECTOR GENERAL

UNIÓN TEMPORAL MORICHE >

REPRESENTANTE DE LA UNIÓN TEMPORAL

: : ORIGINAL

E

CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN MORICHE
Página 48 de 55

] ANEXO A - AREA CONTRATADA
LANEXO AL CONTRATO DE EXPLORACION Y EXPLOTACION DEL SECTOR
i

"MORICHE “

1

- El área total comprendida dentro del bloque descrito a continuación, es de diez y siete mil

setecientos setenta (17,770) hectáreas con seis mil novecientos setenta y ocho (6978)
metros cuadrados. La información cartográfica fue tomada del Mapa político de Colombia,
archivo digital del |.G.A.C, aescala 1:1'500.000.

BLOQUE MORICHE

1

¡
El área de! polígono formado por los vértices relacionados a continuación diez y siete :mil
setecientos setenta (17,770) hectáreas con seis mil novecientos setenta y ocho (6978)
metros cuadrados y se encuentra ubicado dentro de las jurisdicciones municipales de Mani, -
Orocus y Yopal en el Departamento del Casanare. Esta área se describe a continuación y,
como aparece en el mapa que se adjunta como anexo "A”, que forma parte de este contrato,
así como los cuadros correspondientes: se ha tomado como punto de referencia el Vértice
Geodésico "RECREO-912" del Instituto Geográfico Agustín Codazzi, cuyas coordenadas
planas GAUSS con origen Bogotá son: N-1'051.829,47 metros, E-1'158.055,62 metros, que
corresponden a las coordenadas geográficas Latitud 05” 03'58”0,207 al Norte del Ecuador,

Longitud 72” 39' 20” 0,698 al Oeste de Greenwich

E
Punto Ñ
De este vértice (RECREO-912) se continúa con un rumbo S 84? 52' 55" 0,317 mil E por una
distancia de 61897.32 metros hasta llegar al punto 'A', punto de partida de alinderación
cuyas coordenadas son N- 1046307.82 metros, E- 1219706.16 metros.
Punto B:

De este¡punto se continúa con un rumbo S 89” 59' 44" 0,023 mil E por una distancia de

8882.55 metros hasta llegar al punto 'B', cuyas coordenadas son N- 1046307.13 metros, E-
1228588.71 metros.
Punto C:;

1 ORIGINAL
CONTRATO DE EXPLORACIÓN Y. EXPLOTACIÓN MORICHE
Página 49 de 55

De este punto se continúa con un rumbo S 57" 43 27" 0,803 mil E por una distancia de
2234.24 metros hasta llegar al punto “C', cuyas coordenadas son N- 1045114.06 metros, E-
1230477.74 metros.

Punto D: .

De este punto se continúa con un rumbo S 0.” 16' 35" 0,093 mil E por una distancia de
4614.11 metros hasta llegar al punto 'D', cuyas coordenadas son N- 1040500 metros, E-
1230800 metros.

Punto E

De este punto se continúa con un rumbo SUR por una distancia de 13500 metros hasta

- llegar al punto 'E”, suyas coordenadas son N- 1027000 metros, E- 1230500 metros.

Punto F: o

De este punto se continúa con un rumbo S 89” 59 59” 0,920 mil VW por una distancia de
5188. 59 metros hasta llegar al punto 'F', cuyas coordenadas son N- 1026999,998 metros, E-
1225311. 41 metros, -

Punto G: .

De este punto se continúa con un rumbo N 35* 38' 48” 0,998 mil E por una distancia de
3718.05 metros hasta llegar al punto 'G', cuyas coordenadas son N- 1030021.38 metros, E-

! 1227478. 25 metros.

Punto de

: De este punto se continúa con un rumbo N 53” 16' 39" 0,284 mil VW por una distancia de

5322.56 metros hasta llegar al punto 'H', cuyas coordenadas son N- 1033203.94 metros, E-
1223212 metros. : ?
Punto [- 7
De este punto se continúa con un rumbo S 35” 29' 15" 0,977 mil W por una distancia de
6047.93 metros hasta llegar al punto ', cuyas coordenadas son N- 1028279.47 metros, E-
1219701 metros, :
i
De este punto se continúa con rumbo N 0.” 0.' 59" 0,070 mil E por una distancia de 18028,34
Metros hasta llegar al punto 'A', punto de partida y cierre de la alinderación,

: . ORIGINAL
'0

1 Ñ Tabla de datos y Resultados para el sector MORICHE.

OS

CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN MORICHE

ANEXO A
AGENCIA NACIONAL DE HIDROCARBUROS
Cálculo de Área, Rumbos y Distancias a partir de Coordenadas Gauss. Origen Bogotá.

Página 50 de 55

Jurisdicciones municipales de Mani, Orocue y Yopal en el Departamento del Casanare.

A 1/046,307:81800
:B rozar ooo
c 1.P45,114.06000

o  1bu0.500.00000

E a do7. 00000000

FE 1.026,999.99800

G  1,030,021.37500

/
H 1,033,203.93750

t 1 .028,279.47422

1,046,307.81800

AREA DEL POLIGONO (Has, :

1.219,706,16300
1.228,568.71000
1/230,477.74000
4.230,500.00000
1,230,500.00000
1,225,311.41000
1.227.476.25000
4.229,212.00000
4.219,701.00000

1,219,706.16300

A

61897.31895
3882.547027
2234,244921
4614.113695
13509

5 188.59
3718,052523
5322.555132

6047.930187

18028.34452

17,770.00

ORIGINAL

-5,521.65200

-0.68800

-1,193.07000

-4,614.06000

+13,500.00000

0.00200

3,021.37700

3,182.56250

4,924,46328

18,028,34378

61,650.54300

8,882.54700
1,889.03000
22.26000
0.0000

-5,188.59000

* 2,166.84000

-4,266,25000

-3,511.00000

5.16300

S 84? 5255" 0,317 mil E
$ 89" 59' 44" 0,023 mil E
S 57" 43'27"0,803 mil E
S0.* 16'35"0,093 mil E
SUR
S 89* 59' 59" 0,920 mil W
N 35" 38 48" 0,998 mit E
N 537 16'39" 0,284 mil W
S 35" 29'15"0,977 mil W

N0.* 0. 59" 0,070 mil E

'0

CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN MORICHE
7 Página 51'de 55

AREA TOTAL: 17.770,6978 Has Aprox.
i MORICHE
QUE CONSTITUYE EL .

1 ANEXO "AC .
os. 101
091 pol
o]! 5

1

I
10211 102
5op)' . | 500]
D- VBRTICB GEODASICD “RACRBO-S12" 16 AC . , o

| N-10S1829,41 É

causal 9-1158D55,62
COAROENADAS:

. Lat 05" 03'58"0,207 N del Be

* GEOGRAFICA Long. 12* 39 20” 0,538 W. de Gr.

|
100| 100
Dog [oo
o

¡ 150000 +178d00 . 1200d00 1225000 4250000

AHT5G00 120000

.

AREA DEL POLIGONO: 17.770,8978 Has Aprox.

ORIGINAL

e

CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN MORICHE
Página 52 de 55

ñ ANEXO B - PROGRAMA DE EXPLORACIÓN MÍNIMO ñ

ANEXO AL CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DEL SECTOR
"MORICHE ”

EL CONTRATISTA se obliga a llevar a cabo, como mínimo, el siguiente Programa
Minimo de Exploración: .
| o
Durante la Fase 1:
+ ¡Reprocesar e interpretar cincuenta (50) kilómetros de sísmica 2D.

“+ «Perforar un (1) Pozo Exploratorio y
+ Desarrollar un reporte del modelo geológico estratigráfico del área a occidental

del bloque.

Durante las Fases 2 y 3, perforar un (1) Pozo Exploratorio por fase.

A”

ORIGINAL
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN MÓRICHE
Página 53 de 55

i e
o
|

| ANEXO C - MODELO DE LA CARTA DE CREDITO.
ANEXO AL CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DEL SECTOR,

: "OQ
CARTA DE CRÉDITO No
t
Lucas FECHA DE EXPEDICIÓN :
FECHAIDE VENCIMIENTO : : [__El tiempo entre esta fecha y la de
. | terminación de los compromisos no deberá ser
: menor de 60 días. ] Poo
VALOR NOMINAL. A O
|
BANCO EMISOR -: [L_Nombre del Banco Emisor. 1
.
BENEFICIARIO al : Agencia Nacional de Hidrocarburos - ANH ¡
. J
ORDENANTE : L___Nombre de la Compañía___]

NOMBRE DEL CONTRATO : o :

]

"Por medio dei presente documento comunicamos a ustedes que por cuenta y orden
- de | Nombre de la Compañía ] en adelante EL CONTRATISTA, hemos

expedido a su favor la presente carta de crédito standby irrevocable, por la suma en
pesos colombianos que resulte de la conversión a la tasa representativa del mercado
del día en que nos sea enviada la comunicación de incumplimiento prevista más
adelante, de la suma de - dólares de los Estados Unidos de
América (US$ ), para garantizar el cumplimiento y la correcta
ejecución de todas o alguna de las obligaciones de la Fase del'Periodo
de- Exploración, .que tiene una duración .de y las. demás actividades
inheréntes a tales obligaciones emanadas del CONTRATO DE EXPLORACIÓN Y
EXPLOTACIÓN 00000c000o0Vo0oaxx celebrado-entre EL CONTRATISTA y la ANH
el día , en adelante EL CONTRATO.

4 o

i . : . :
| -
: z - y : 4 .
. . ORIGINAL Ñ por
1 ,

/ y . CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN MORICHE
- + Página 54 de 55

. ¡
Queda entendido que la responsabilidad de [ Nombre del Banco Emisor. ]
derivada de la presente carta de crédito standby se limitá única y exclusivamente a la
cantidad en moneda legal colombiana antes mencionada. :

En caso de incumplimiento por parte de EL CONTRATISTA de todas o cualquiera, de
las obligaciones y tas demás actividades inherentes a tales obligaciones a su cargo
derivadas del CONTRATO a los que alude el primer párrafo de la presente carta 'de
,crédito standby, en adelante las OBLIGACIONES GARANTIZADAS, el Beneficiario
deberá comunicar dicho incumplimiento a [___Nombre del Banco Emisor___] en
sus oficinas de , dentro de la vigencia de la presente carta de
crédito. En la misma fecha de recibo por parte nuestra de la referida comunicación,
procederemos a pagar de manera incondicional a la orden del Beneficiario las sumas
reclamadas por él con cargo a la presente carta de crédito, sin exceder, en ningún
caso, del valor total garantizado.

il ” e ., z . .
* Si no se envía la comunicación de incumplimiento antes citada dentro de la vigencia

de la presente carta de crédito, cesará nuestra responsabilidad derivada de la
misma. :
La comunicación mediante la' cual se informe a [___Nombre' del Banco
Emisor___] el incumplimiento de LAS OBLIGACIONES GARANTIZADAS,
consistirá en un documento debidamente firmado por el Representante Legal de la"
ANH o, quien haga sus veces, en el cual se manifieste el incumplimiento por parte de
EL CONTRATISTA de LAS OBLIGACIONES GARANTIZADAS y se solicite el pago .
de la presente carta de crédito. En dicha comunicación se deberá citar el número de
esta carta de crédito y el valor por el cual se utiliza la misma, convertido a moneda
legal 'colombiana a la tasa de cambio representativa del mercado vigente en la fecha
en la cual se envíe tal comunicación a nosotros, según conste en una certificación de
la Superintendencia Bancaria de Colombia o de la entidad que llegue a reemplazarla
para tales efectos.

l .
Estel documento se regirá por la “Reglas y-Usos Uniformes relativos a los Créditos
Documentarios” (Ultima Revisión) publicadas por la Cámara de Comercio
Internacional (CC!).

,

Firma del Representante Legal del Banco Emisor.

ORIGINAL
. CLAUSULA 2 — OBJETO...

: CLAUSULA 7 — DESCUBRIMIENTO Y EVALUACIÓN ...........
* CLAUSULA 8 - DECLARACIÓN-DE COMERCIALIDAD .

" CLAUSULA 10 — PROGRAMAS DE TRABAJOS DE EXPLOTACIÓN..

Y
E ORIGINAL

i CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN MORICHE
: : Página 55 de 55

TABLA-DE CONTENIDO

CLAUSULA 1 - DEFINICIONES

CLAUSULA 3 — ÁREA CON
CLÁUSULA 4 - DURACIÓN Y PERIODOS
CLAUSULA 5 - PROGRAMA EXPLORATORIO MÍNIMO
CLAUSULA 6 - PROGRAMA EXPLORATORIO POSTERIOR..

CLAUSULA 9 — PLAN DE EXPLOTACIÓN ...

CLÁUSULA 11 - CONDUCCIÓN DE LAS OPERACIONES
CLÁUSULA 12 - REGALÍAS..............

CLAUSULA 13 — MEDICION...

CLÁUSULA 14 - DISPONIBILIDAD DE LA PRODUCCIÓN
CLÁUSULA 15 "GAS NATURAL ooooicoccononocononionaninaninnocnns
CLÁUSULA 16 - DERECHOS ECONÓMICOS CONTRACTUALES DE LA ANH
CLÁUSULA 17 - UNIFICACIÓN...

CLÁUSULA 18 - PROPIEDAD DE LOS ACTIVOS...
CLÁUSULA 19 - SUMINISTRO DE INFORMACIÓN Y |
CLÁUSULA 20 INSPECCIÓN Y SEGUIMIENTO
CLÁUSULA 21 — SEGUROS .....
CLAUSULA 22 - GARANTÍAS...
CLÁUSULA 23 - SUBCONTRATISTAS, PERSONAL Y TRANSFERENCIA DE
TECNOLOGIA
CLÁUSULA 24 — OPERADOR
CLAUSULA 25 - DERECHOS DE CESIÓN
CLÁUSULA 26 - FUERZA MAYOR Y HECHOS DE TERCEROS. .
CLÁUSULA 27 - SOLUCIÓN DE CONTROVERSIAS ENTRE LAS PARTES.
CLÁUSULA 28 - TERMINACIÓN. ....
CLAUSULA 29 — MEDIO AMBIENTE ..
CLÁUSULA 30 - ABANDONO. ............
CLÁUSULA 31 — DOMICILIO CONTRACTUAL Y LEY APLICABLE.
CLÁUSULA 32 - VOCERÍA....ccicicocicoarconnionccnncnaniónana

CLAUSULA 33 - PAGOS Y :

CLÁUSULA 34 - IMPUESTOS...
CLÁUSULA 35 - AVISOS Y COMUNICACIONES.
CLÁUSULA 36 - COMUNICADOS EXTERNOS
CLÁUSULA 37 — IDIOMA ......uocccccatoconocinncon
CLAUSULA 38 - PERFECCIONAMIENTO..
ANEXO A - AREA CONTRATADA ..........
ANEXO B - PROGRAMA DE EXPLORACIÓN MÍNIMO..
ANEXO C - MODELO DE LA CARTA DE CREDITO...

